Case 1:21-cv-00457-CFC Document 1-1 Filed 03/29/21 Page 1 of 30 PageID #: 52




                         Exhibit 1
Case 1:21-cv-00457-CFC Document 1-1 Filed 03/29/21 Page 2 of 30 PageID #: 53
                                                                                        111111111111111111111111111R11111111111111111111111111111111111111
(12) United States Patent                                                                           (10) Patent No.:                                            US 7,693,710 B2
       Jelinek et al.                                                                               (45) Date of Patent:                                             Apr. 6, 2010

(54)    METHOD AND DEVICE FOR EFFICIENT                                                       (56)                                           References Cited
        FRAME ERASURE CONCEALMENT IN
                                                                                                                              U.S. PATENT DOCUMENTS
        LINEAR PREDICTIVE BASED SPEECH
                                                                                                     4,707,857 A * 11/1987 Marley et al.                                    704/243
        CODECS
                                                                                                                                                    (Continued)
(75) Inventors: Milan Jelinek, Sherbrooke (CA);
                Philippe Gournay, Sherbrooke (CA)                                                                      FOREIGN PATENT DOCUMENTS
                                                                                              EP                               0 747 883 A2 12/1996
(73) Assignee: VoiceAge Corporation (CA)
                                                                                                                                                    (Continued)
 * ) Notice:         Subject to any disclaimer, the term of this
                     patent is extended or adjusted under 35                                                                          OTHER PUBLICATIONS
                     U.S.C. 154(b) by 1294 days.                                              Johnston, James D., "Transform Coding of Audio Signals Using
                                                                                              Perceptual Noise Criteria", IEEE Journal on Selected Areas in Com-
(21)    Appl. No.:         10/515,569                                                         munications, 6(2):314-323 (1998).
(22)    PCT Filed:         May 30, 2003                                                                                                             (Continued)
(86)    PCT No.:           PCT/CA03/00830                                                    Primary Examiner Martin Lerner
                                                                                             (74) Attorney, Agent, or Firm K&L Gates LLP
        § 371 (c)(1),
        (2), (4) Date:     Nov. 23, 2004                                                      (57)                                              ABSTRACT
(87)    PCT Pub. No.:      W003/102921                                                       The present invention relates to a method and device for
                                                                                             improving concealment of frame erasure caused by frames of
        PCT Pub. Date: Dec. 11, 2003                                                         an encoded sound signal erased during transmission from an
(65)                     Prior Publication Data                                              encoder (106) to a decoder (110), and for accelerating recov-
                                                                                             ery of the decoder after non erased frames of the encoded
        US 2005/0154584 Al               Jul. 14, 2005                                       sound signal have been received. For that purpose, conceal-
                                                                                             ment/recovery parameters are determined in the encoder or
(30)               Foreign Application Priority Data                                         decoder. When determined in the encoder (106), the conceal-
                                                                                             ment/recovery parameters are transmitted to the decoder
  May 31, 2002           (CA)                                          2388439               (110). In the decoder, erasure frame concealment and decoder
                                                                                             recovery is conducted in response to the concealment/recov-
(51)    Int. Cl.                                                                             ery parameters. The concealment/recovery parameters may
        GlOL 11/04               (2006.01)                                                   be selected from the group consisting of: a signal classifica-
        GlOL 11/06               (2006.01)                                                   tion parameter, an energy information parameter and a phase
        GlOL 19/08               (2006.01)                                                   information parameter. The determination of the conceal-
        GlOL 19/14               (2006.01)                                                   ment/recovery parameters comprises classifying the succes-
        H04L 1/00                (2006.01)                                                   sive frames of the encoded sound signal as unvoiced,
        H03M 13/00               (2006.01)                                                   unvoiced transition, voiced transition, voiced, or onset, and
                                                                                             this classification is determined on the basis of at least a part
(52)    U.S. Cl.                  704/207; 704/208; 704/219;                                 of the following parameters: a normalized correlation param-
                         704/221; 704/225; 714/746; 714/747                                  eter, a spectral tilt parameter, a signal-to-noise ratio param-
(58)    Field of Classification Search                704/206,                               eter, a pitch stability parameter, a relative frame energy
            704/207, 208, 212, 214, 219, 221, 225; 714/746,                                  parameter, and a zero crossing parameter.
                                                       714/747
        See application file for complete search history.                                                                     25 Claims, 7 Drawing Sheets


                                                     ahe..—. 1PC analysis,
                                                            ,_... quantization 11(z)                                                                      219
                                                                 and interpolation                                                     402
                                kpel speech   401                     module       Jr(z) i
                                                                                                                                        C
                                *Be/                  ea)                                                             Closed-loop pitch and
                                         Pre-pr cessingl`                    — Perceptual           8,01           innovative codebook search
                                                                              ' weighting filter
                                  212                                                                      r                 nukes
                                                Spectral analysts aM                 205—



                                                                                                               i
                                         549—     Spectrum Energy                         Op n loop                t? residual ;fetittdsPihns i
                                                     Estimation                          pitch search                   Perceptual           205'
                                                      501                                   module                    weighting filter
                                                               Noise stimation and
                                                              normalized correlation
                                                                    correction           Arx                         SER Commi-
                                                                                                                           tation 591
                                                                                                                               ,SD1'
                                                                                                                                             505

                                                                                                                     Signal classification   .==. class
                                              508
                                                                                                      zo              1131 OW Pi Nth          -416- 19'
                                                                                             Zero Crossing               al   rriii

                                                                                             Computation 5o                                          F
                                                                                                          j Energy estimation
                                                                                                      06_,..iand quantization ---
                                                                                             5c 5
Case 1:21-cv-00457-CFC Document 1-1 Filed 03/29/21 Page 3 of 30 PageID #: 54


                                                   US 7,693,710 B2
                                                          Page 2


            U.S. PATENT DOCUMENTS                                         FOREIGN PATENT DOCUMENTS
   5,122,875 A       6/1992   Raychaudhuri etal.               EP              0747883            7/2001
   5,444,816 A       8/1995   Adoul et al.                     RU              2128405            3/1999
   5,651,092 A *     7/1997   Ishii etal.           704/226    RU          2000102555             1/2002
   5,664,055 A *     9/1997   Kroon                 704/223    WO             92/10830            6/1992
   5,699,482 A      12/1997   Adoul etal.                      WO             00/25305            5/2000
   5,699,485 A *    12/1997   Shoham                704/223    WO             01/06491            1/2001
   5,701,390 A *    12/1997   Griffin etal.         704/206    WO         WO 01/86637            11/2001
                                                               WO         WO 01/86637 Al         11/2001
   5,701,392 A      12/1997   Adoul et al.
   5,732,389 A       3/1998   Kroon et al.                                     OTHER PUBLICATIONS
   5,754,976 A       5/1998   Adoul etal.
   5,864,798 A *     1/1999   Miseki etal.          704/225    3rd Generation Partnership Project, "3rd Generation Partner-
   6,138,093 A *    10/2000   Ekudden etal.         704/228    ship Project; Technical Specification Group Services and
   6,233,550 B1 *    5/2001   Gersho etal.          704/208    System Aspects; Speech Codec speech processing functions;
   6,418,408 B1 *    7/2002   Bhaskar etal.         704/219    AMR Wideband Speech Codec; Comfort noise aspects
   6,470,308 B1 *   10/2002   Ma et al.             704/201    (Release 5)", 3GPP TS 26.192 Technical Specification, pp.
   6,475,245 B2 * 11/2002     Gersho etal.          704/208    1-13 (2000).
   6,614,370 B2 * 9/2003      Gottesman              341/94    International Telecommunications Union, "Wideband coding
   6,687,667 B1 * 2/2004      Gournay etal.         704/222    of speech at around 16 kbit/s using Adaptive Multi-Rate
   6,757,654 B1 * 6/2004      Westerlund etal.      704/262    Wideband (AMR-WB)", ITU T Recommendation G.722.2,
                                                                                             -

   6,795,805 B1 *    9/2004   Bessette et al        704/223    pp. 1-64 (2003).
   6,889,182 B2*     5/2005   Gustafsson            704/205    3rd Generation Partnership Project, "3rd Generation Partner-
   6,931,373 B1 *    8/2005   Bhaskar etal.         704/230    ship Project; Technical Specification Group Services and
   6,937,978 B2 *    8/2005   Liu                   704/228    System Aspects; Speech Codec speech processing functions;
   7,009,935 B2 *    3/2006   Abrahamsson et al.    370/228
                                                               Adaptive Multi-Rate Wideband (AMR-WB) Speech
   7,013,269 B1 *    3/2006   Bhaskar etal.         704/219    Codec; Transcoding functions (Release 6)", 3GPP TS 26.190
   7,016,833 B2*     3/2006   Gable etal.           704/209
                                                               Technical Specification, pp. 1 13 (2005).
                                                                                            -

   7,031,926 B2*     4/2006   Makinen etal.         704/500    International Search Report; International Application No.
   7,039,584 B2 *    5/2006   Gournay etal.         704/221    PCT/CA03/00830; mailed on Aug. 25, 2003, 8 pgs.
   7,047,187 B2 *    5/2006   Cheng etal.           704/219    Wah, B.W. et al., "A Survey of Error-Concealment Schemes
   7,149,683 B2 *   12/2006   Jelinek               704/208    for Real-Time Audio and Video Transmissions over the
   7,272,556 B1 *    9/2007   Aguilar etal.         704/230
                                                               Internet", IEEE International Symposium on Multimedia
    7,502,734 B2*    3/2009   Jelinek               704/214
                                                               Software Engineering, (Dec. 2000).
2002/0123887 Al*     9/2002   Unno                  704/220
2007/0174047 Al *    7/2007   Anderson et al.       704/207    * cited by examiner
             Case 1:21-cv-00457-CFC Document 1-1 Filed 03/29/21 Page 4 of 30 PageID #: 55




                                                                                                              lu al u d °S il
                   104                 106                    108           17 100                  101
102
       103     A/D         105                   107      Channel
                                    Speech                           1■■     ••••• 1111101.
                                                                                  ■




             Converter              Encoder               Encoder

                                                                                              Communication




                                                                                                               L J OI W IN
                  115                   110                    109
 116                                                                                            Channel
                           113                             Channel 14 111
       114     D/A                  Speech 4 112
             Converter              Decoder                Decoder




                                                                                                               ZllOIL`£69`LSfl
                                                     /
                         Case 1:21-cv-00457-CFC Document 1-1 Filed 03/29/21 Page 5 of 30 PageID #: 56




                                                                                                                                                             lu al u d °S il
Input speech                             o ('12}             s(n)
signal                       High—pass       Pre—emphasis           Perceptual                                     Open—loop
           Downsampler         filter            filter           weighting filter                                pitch search   205
       212                    ■7Iwo■                                                                                module
             201                                                                 A
                                202                 203                205                                               roz                                 •=z
                                                        LP analysis,                                             Closed—loop b,r,j
                                                                                                                                         1111•11•1111   ■I



                                                   2041 quantization A(Z)                                        pitch search
                                                       and interpolation                                            module A('z)
                                                                         2474
                                                            module                                                                              m
                                                                                                                         207




                                                                                                                                                              L J OZ W IN
                                200--Y               209 impulse                                                   Innovative [.!:.
                                                           response          J       k-   J
                                                                                                                   excitation    4- 4■
                                                           generator                                         h   search module ao
                                                                                          208                     211
                                                                                                                                         213
                                                                                              Zero—input     Memory




                                                                                                                                                              ZllOIL`£69`LSfl
                                                                                               response [--- update
                                                                                                calculator          module
                            Case 1:21-cv-00457-CFC Document 1-1 Filed 03/29/21 Page 6 of 30 PageID #: 57




                                                                                                                                                                           lu al u d °S il
                          STP parameters A(z))             3125
                          Pitch gain
            M     b       Pitch cutoff frequency
                                                              325                                   bVT
                  f       Pitch            • Low—pass vT                                                                                                          309
Input
bitstream   A   Pitch codebook                 filter
                                                                    Voicmg __sod 320
                                                 \^30231.9                                                                  Deemphasis s d High—pass   Sh
                delay                                               factor -                                     LP                                         Oversampler
                                             Me111.017                                                          filter         filter        filter
  322                                                  303          generator
                Innovation excitation index Innovative
                                            excitation
                                                       Cg                           )         Pitch                   305        ci
                                                                                                                               307
                                                                                                                                               ci
                                                                                                                                             308




                                                                                                                                                                            L Jo £ JamiS
                                                                                f       •




                                            generator         324                           enhancer c
            0 Innovation excitation gain                                                       ci
            D„                                                                                305
            E                                  318

            317
                                                                                                                  *                                         321
                                                     300
                                                                                                          High—frequency
                                                                                                           regeneration
                                                                                                             module




                                                                                                                                                                          ZllOW£69`LSfl
                                                                                                                                                        323--
                                                                                                                                                                   gout
                                                  3                                                             ci
                                                                                                               310                                           Output
                                                                                                                                                             speech
                                                                                                                                                             4E81
                      Case 1:21-cv-00457-CFC Document 1-1 Filed 03/29/21 Page 7 of 30 PageID #: 58




                                                                                                                       lua l ud'S ill
                                               204




                                    1
                                        LPC analysis,
                                          quantization A(z)
                                        and interpolation A(z)                                                  213
                                             module
                                                                                         402
                   401
bpi speech
                              s()                         Perceptual                  Closed—loop pitch and




                                                                                                                      L JO 17 JamiS
                                                                           s(n
*al       1.1 Pre—processin                             weighting filter
                                                                               )



                                                                                   innovation codebook search
    212
                                                                                             modules
                                                           205
                                    •
                                                                    206


                                                                     Open—loop
                                                                    pitch search




                                                                                                                      ZllO W£69 `L Sfl
                                         4
                                                                       module
                      Case 1:21-cv-00457-CFC Document 1-1 Filed 03/29/21 Page 8 of 30 PageID #: 59




                                                                                                                                              lualud 'S I'
                           204,     LPC analysis,
                                    quantization A('z)                                                       1
                                                                                                                                       213
                                  and interpolation                                                           1'       402
Input speech      401                  module                                                                'il c
signal                    ea)                205,       Perceptual            Sw(b) d .r       Closed-loop pitch and
            Pre-processing                            weighting filter                       mnovative codebook search
  212                                                                                                    modules
                 Spectral analysis and                208,
            500-- Spectrum Energy                           Open-loop        LP residual i lfeighted synthesis
                      Estimation                           pitch search              Perceptual 155,
                                                              module             weighting f




                                                                                                                                               L JOS W IN
                                Noise estimation and           L-11-



                               normalized correlation                                                    504
                                      correction          .P, rx        --em-.1SNR Computation_ - ' 77



                 508
                                              Spectral
                                                 Tilt
                                             Estimation
                                                                       et
                                                                       Es
                                                                                 ze
                                                                                                                   S121.   505




                                                                                                  kst glottal pulse seareliF
                                                                                                                               r
                                                                                                 Signal classification =6,il-: elass




                                                                                                                                             ZllOIL`£69`LSfl
                                                    VAD flag                                                                       I
                                                                       Zero Crossing                  and quantization
                                                                       Computation         507
                                                                                        Energy estimation
                --7
        -t-= r-r-
                                                                                  506'_d and quantization
                                                502                    508
Case 1:21-cv-00457-CFC Document 1-1 Filed 03/29/21 Page 9 of 30 PageID #: 60


U.S. Patent         Apr. 6,2010            Sheet 6 of 7         US 7,693,710 B2




                             Good frames




                                                           to
                                                            1
                                            Erasedframes
                             Goodframes
Case 1:21-cv-00457-CFC Document 1-1 Filed 03/29/21 Page 10 of 30 PageID #: 61


U.S. Patent          Apr. 6, 2010    Sheet 7 of 7         US 7,693,710 B2




                                                         1\


                                                          L
                                                          Li
Case 1:21-cv-00457-CFC Document 1-1 Filed 03/29/21 Page 11 of 30 PageID #: 62


                                                       US 7,693,710 B2
                                1                                                                      2
      METHOD AND DEVICE FOR EFFICIENT                              excitation signal is usually obtained from two components,
      FRAME ERASURE CONCEALMENT IN                                 the past excitation and the innovative, fixed-codebook exci-
      LINEAR PREDICTIVE BASED SPEECH                               tation. The component formed from the past excitation is
                  CODECS                                           often referred to as the adaptive codebook or pitch excitation.
                                                                 5 The parameters characterizing the excitation signal are coded
            CROSS-REFERENCE TO RELATED                             and transmitted to the decoder, where the reconstructed exci-
                        APPLICATIONS                               tation signal is used as the input of the LP filter.
                                                                      As the main applications of low bit rate speech encoding
   This application is the national phase of International         are wireless mobile communication systems and voice over
(PCT) Patent Application Serial No. PCT/CA03/00830, filed 10 packet networks, then increasing the robustness of speech
May 30, 2003, published under PCT Article 21(2) in English,        codecs in case of frame erasures becomes of significant
which claims priority to and the benefit of Canadian Patent        importance. In wireless cellular systems, the energy of the
Application No. 2,388,439, filed May 31, 2002, the disclo-         received signal can exhibit frequent severe fades resulting in
sures of which are incorporated herein by reference.               high bit error rates and this becomes more evident at the cell
                                                                15 boundaries. In this case the channel decoder fails to correct
                 FIELD OF THE INVENTION                            the errors in the received frame and as a consequence, the
                                                                   error detector usually used after the channel decoder will
   The present invention relates to a technique for digitally      declare the frame as erased. In voice over packet network
encoding a sound signal, in particular but not exclusively a       applications, the speech signal is packetized where usually a
speech signal, in view of transmitting and/or synthesizing this 20 20 ms frame is placed in each packet. In packet-switched
sound signal. More specifically, the present invention relates     communications, a packet dropping can occur at a router if
to robust encoding and decoding of sound signals to maintain       the number of packets become very large, or the packet can
good performance in case of erased frame(s) due, for               reach the receiver after a long delay and it should be declared
example, to channel errors in wireless systems or lost packets     as lost if its delay is more than the length of a jitter buffer at the
in voice over packet network applications.                      25 receiver side. In these systems, the codec is subjected to
                                                                   typically 3 to 5% frame erasure rates. Furthermore, the use of
           BACKGROUND OF THE INVENTION                             wideband speech encoding is an important asset to these
                                                                   systems in order to allow them to compete with traditional
   The demand for efficient digital narrow- and wideband           PSTN (public switched telephone network) that uses the
speech encoding techniques with a good trade-off between 30 legacy narrow band speech signals.
the subjective quality and bit rate is increasing in various          The adaptive codebook, or the pitch predictor, in CELP
application areas such as teleconferencing, multimedia, and        plays an important role in maintaining high speech quality at
wireless communications. Until recently, a telephone band-         low bit rates. However, since the content of the adaptive
width constrained into a range of 200-3400 Hz has mainly           codebook is based on the signal from past frames, this makes
been used in speech coding applications. However, wideband 35 the codec model sensitive to frame loss. In case of erased or
speech applications provide increased intelligibility and natu-    lost frames, the content of the adaptive codebook at the
ralness in communication compared to the conventional tele-        decoder becomes different from its content at the encoder.
phone bandwidth. A bandwidth in the range of 50-7000 Hz            Thus, after a lost frame is concealed and consequent good
has been found sufficient for delivering a good quality giving     frames are received, the synthesized signal in the received
an impression of face-to-face communication. For general 40 good frames is different from the intended synthesis signal
audio signals, this bandwidth gives an acceptable subjective       since the adaptive codebook contribution has been changed.
quality, but is still lower than the quality of FM radio or CD     The impact of a lost frame depends on the nature of the speech
that operate on ranges of 20-16000 Hz and 20-20000 Hz,             segment in which the erasure occurred. If the erasure occurs
respectively.                                                      in a stationary segment of the signal then an efficient frame
   A speech encoder converts a speech signal into a digital bit 45 erasure concealment can be performed and the impact on
stream which is transmitted over a communication channel or        consequent good frames can be minimized On the other
stored in a storage medium. The speech signal is digitized,        hand, if the erasure occurs in an speech onset or a transition,
that is, sampled and quantized with usually 16-bits per            the effect of the erasure can propagate through several frames.
sample. The speech encoder has the role of representing these      For instance, if the beginning of a voiced segment is lost, then
digital samples with a smaller number of bits while maintain- so the first pitch period will be missing from the adaptive code-
ing a good subjective speech quality. The speech decoder or        book content. This will have a severe effect on the pitch
synthesizer operates on the transmitted or stored bit stream       predictor in consequent good frames, resulting in long time
and converts it back to a sound signal.                            before the synthesis signal converge to the intended one at the
   Code-Excited Linear Prediction (CELP) coding is one of          encoder.
the best available techniques for achieving a good compro- 55
mise between the subjective quality and bit rate. This encod-                      SUMMARY OF THE INVENTION
ing technique is a basis of several speech encoding standards
both in wireless and wireline applications. In CELP encod-            The present invention relates to a method for improving
ing, the sampled speech signal is processed in successive          concealment of frame erasure caused by frames of an encoded
blocks of L samples usually called frames, where L is a 60 sound signal erased during transmission from an encoder to a
predetermined number corresponding typically to 10-30 ms.          decoder, and for accelerating recovery of the decoder after
A linear prediction (LP) filter is computed and transmitted        non erased frames of the encoded sound signal have been
every frame. The computation of the LP filter typically needs      received, comprising:
a lookahead, a 5-15 ms speech segment from the subsequent             determining, in the encoder, concealment/recovery param-
frame. The L-sample frame is divided into smaller blocks 65 eters;
called subframes. Usually the number of subframes is three or         transmitting to the decoder the concealment/recovery
four resulting in 4-10 ms subframes. In each subframe, an          parameters determined in the encoder; and
Case 1:21-cv-00457-CFC Document 1-1 Filed 03/29/21 Page 12 of 30 PageID #: 63


                                                     US 7,693,710 B2
                              3                                                                   4
   in the decoder, conducting erasure frame concealment and        have been grouped in a single pre-processing module, and
decoder recovery in response to the received concealment/          wherein the closed-loop pitch search module, the zero-input
recovery parameters.                                               response calculator module, the impulse response generator
   The present invention also relates to a method for the          module, the innovative excitation search module and the
concealment of frame erasure caused by frames erased during 5 memory update module have been grouped in a single closed-
transmission of a sound signal encoded under the form of           loop pitch and innovative codebook search module;
signal-encoding parameters from an encoder to a decoder,              FIG. 5 is an extension of the block diagram of FIG. 4 in
and for accelerating recovery of the decoder after non erased      which modules related to an illustrative embodiment of the
frames of the encoded sound signal have been received, com-        present invention have been added;
prising:                                                        10    FIG. 6 is a block diagram explaining the situation when an
   determining, in the decoder, concealment/recovery param-        artificial onset is constructed; and
eters from the signal-encoding parameters;                            FIG. 7 is a schematic diagram showing an illustrative
   in the decoder, conducting erased frame concealment and         embodiment of a frame classification state machine for the
decoder recovery in response to the determined concealment/        erasure concealment.
recovery parameters.                                            15
   In accordance with the present invention, there is also                      DETAILED DESCRIPTION OF THE
provided a device for improving concealment of frame era-                       ILLUSTRATIVE EMBODIMENTS
sure caused by frames of an encoded sound signal erased
during transmission from an encoder to a decoder, and for             Although the illustrative embodiments of the present
accelerating recovery of the decoder after non erased frames 20 invention will be described in the following description in
of the encoded sound signal have been received, comprising:        relation to a speech signal, it should be kept in mind that the
   means for determining, in the encoder, concealment/recov-       concepts of the present invention equally apply to other types
ery parameters;                                                    of signal, in particular but not exclusively to other types of
   means for transmitting to the decoder the concealment/          sound signals.
recovery parameters determined in the encoder; and              25    FIG. 1 illustrates a speech communication system 100
   in the decoder, means for conducting erasure frame con-         depicting the use of speech encoding and decoding in the
cealment and decoder recovery in response to the received          context of the present invention. The speech communication
concealment/recovery parameters.                                   system 100 of FIG. 1 supports transmission of a speech signal
   According to the invention, there is further provided a         across a communication channel 101. Although it may corn-
device for the concealment of frame erasure caused by frames y) prise for example a wire, an optical link or a fiber link, the
erased during transmission of a sound signal encoded under         communication channel 101 typically comprises at least in
the form of signal-encoding parameters from an encoder to a        part a radio frequency link. The radio frequency link often
decoder, and for accelerating recovery of the decoder after        supports multiple, simultaneous speech communications
non erased frames of the encoded sound signal have been            requiring shared bandwidth resources such as may be found
received, comprising:                                           35 with cellular telephony systems. Although not shown, the

   means, for determining, in the decoder, concealment/re-         communication channel 101 may be replaced by a storage
covery parameters from the signal-encoding parameters;             device in a single device embodiment of the system 100 that
   in the decoder, means for conducting erased frame con-          records and stores the encoded speech signal for later play-
cealment and decoder recovery in response to the determined        back.
concealment/recovery parameters.                                40    In the speech communication system 100 of FIG. 1, a
   The present invention is also concerned with a system for       microphone 102 produces an analog speech signal 103 that is
encoding and decoding a sound signal, and a sound signal           supplied to an analog-to-digital (AID) converter 104 for con-
decoder using the above defined devices for improving con-         verting it into a digital speech signal 105. A speech encoder
cealment of frame erasure caused by frames of the encoded          106 encodes the digital speech signal 105 to produce a set of
sound signal erased during transmission from the encoder to 45 signal-encoding parameters 107 that are coded into binary
the decoder, and for accelerating recovery of the decoder after    form and delivered to a channel encoder 108. The optional
non erased frames of the encoded sound signal have been            channel encoder 108 adds redundancy to the binary represen-
received.                                                          tation of the signal-encoding parameters 107 before transmit-
   The foregoing and other objects, advantages and features        ting them over the communication channel 101.
of the present invention will become more apparent upon so            In the receiver, a channel decoder 109 utilizes the said
reading of the following non restrictive description of illus-     redundant information in the received bit stream 111 to detect
trative embodiments thereof, given by way of example only          and correct channel errors that occurred during the transmis-
with reference to the accompanying drawings.                       sion. A speech decoder 110 converts the bit stream 112
                                                                   received from the channel decoder 109 back to a set of signal-
        BRIEF DESCRIPTION OF THE DRAWINGS                       55 encoding parameters and creates from the recovered signal-
                                                                   encoding parameters a digital synthesized speech signal 113.
   FIG. 1 is a schematic block diagram of a speech commu-          The digital synthesized speech signal 113 reconstructed at the
nication system illustrating an application of speech encoding     speech decoder 110 is converted to an analog form 114 by a
and decoding devices in accordance with the present inven-         digital-to-analog (D/A) converter 115 and played back
tion;                                                           60 through a loudspeaker unit 116.
   FIG. 2 is a schematic block diagram of an example of               The illustrative embodiment of efficient frame erasure con-
wideband encoding device (AMR-WB encoder);                         cealment method disclosed in the present specification can be
   FIG. 3 is a schematic block diagram of an example of            used with either narrowband or wideband linear prediction
wideband decoding device (AMR-WB decoder);                         based codecs. The present illustrative embodiment is dis-
   FIG. 4 is a simplified block diagram of the AMR-WB 65 closed in relation to a wideband speech codec that has been
encoder of FIG. 2, wherein the down-sampler module, the            standardized by the International Telecommunications Union
high-pass filter module and the pre-emphasis filter module         (ITU) as Recommendation G.722.2 and known as the AMR-
Case 1:21-cv-00457-CFC Document 1-1 Filed 03/29/21 Page 13 of 30 PageID #: 64


                                                       US 7,693,710 B2
                               5                                                                                 6
WB codec (Adaptive Multi-Rate Wideband codec) [ITU-T                     Levinson-Durbin recursion is used to compute LP filter coef-
Recommendation G.722.2 "Wideband coding of speech at                     ficients, a, where i=1, . . . , p, and where p is the LP order,
around 16 kbit/s using Adaptive Multi-Rate Wideband                      which is typically 16 in wideband coding. The parameters a,
(AMR-WB)", Geneva, 2002]. This codec has also been                       are the coefficients of the transfer function A(z) of the LP
selected by the third generation partnership project (3GPP) 5            filter, which is given by the following relation:
for wideband telephony in third generation wireless systems
[3GPP TS 26.190, "AMR Wideband Speech Codec:
Transcoding Functions," 3GPP Technical Specification].
AMR-WB can operate at 9 bit rates ranging from 6.6 to 23.85                    A(z) = 1 +

kbit/s. The bit rate of 12.65 kbit/s is used to illustrate the 10
present invention.
   Here, it should be understood that the illustrative embodi-              LP analysis is performed in module 204, which also per-
ment of efficient frame erasure concealment method could be              forms the quantization and interpolation of the LP filter coef-
applied to other types of codecs.                                        ficients. The LP filter coefficients are first transformed into
   In the following sections, an overview of the AMR-WB 15               another equivalent domain more suitable for quantization and
encoder and decoder will be first given. Then, the illustrative          interpolation purposes. The line spectral pair (LSP) and
embodiment of the novel approach to improve the robustness               immitance spectral pair (ISP) domains are two domains in
of the codec will be disclosed.                                          which quantization and interpolation can be efficiently per-
                                                                         formed. The 16 LP filter coefficients, a, can be quantized in
Overview of the AMR-WB Encoder
                                                                    20   the order of 30 to 50 bits using split or multi-stage quantiza-
    The sampled speech signal is encoded on a block by block
                                                                         tion, or a combination thereof. The purpose of the interpola-
basis by the encoding device 200 of FIG. 2 which is broken
                                                                         tion is to enable updating the LP filter coefficients every
down into eleven modules numbered from 201 to 211.
    The input speech signal 212 is therefore processed on a              subframe while transmitting them once every frame, which
                                                                         improves the encoder performance without increasing the bit
block-by-block basis, i.e. in the above-mentioned L-sample
blocks called frames.
                                                                    25   rate. Quantization and interpolation of the LP filter coeffi-
                                                                         cients is believed to be otherwise well known to those of
    Referring to FIG. 2, the sampled input speech signal 212 is
                                                                         ordinary skill in the art and, accordingly, will not be further
down-sampled in a down-sampler module 201. The signal is
                                                                         described in the present specification.
down-sampled from 16 kHz down to 12.8 kHz, using tech-
                                                                            The following paragraphs will describe the rest of the
niques well known to those of ordinary skilled in the art.
Down-sampling increases the coding efficiency, since a
                                                                    30   coding operations performed on a subframe basis. In this
                                                                         illustrative implementation, the input frame is divided into 4
smaller frequency bandwidth is encoded. This also reduces
the algorithmic complexity since the number of samples in a              subframes of 5 ms (64 samples at the sampling frequency of
                                                                         12.8 kHz). In the following description, the filterA(z) denotes
frame is decreased. After down-sampling, the 320-sample
                                                                         the unquantized interpolated LP filter of the subframe, and the
frame of 20 ms is reduced to a 256-sample frame (down-
sampling ratio of 4/5).
                                                                    35   filter A(z) denotes the quantized interpolated LP filter of the
                                                                         subframe. The filter A(z) is supplied every subframe to a
    The input frame is then supplied to the optional pre-pro-
                                                                         multiplexer 213 for transmission through a communication
cessing module 202. Pre-processing module 202 may consist
                                                                         channel
of a high-pass filter with a 50 Hz cut-off frequency. High-pass
                                                                            In analysis-by-synthesis encoders, the optimum pitch and
filter 202 removes the unwanted sound components below 50
                                                                    40   innovation parameters are searched by minimizing the mean
Hz.
                                                                         squared error between the input speech signal 212 and a
    The down-sampled, pre-processed signal is denoted by
                                                                         synthesized speech signal in a perceptually weighted domain.
sp(n), n=0, 1, 2, . . . , L-1, where L is the length of the frame
                                                                         The weighted signal s(n) is computed in a perceptual
(256 at a sampling frequency of 12.8 kHz). In an illustrative
                                                                         weighting filter 205 in response to the signal s(n) from the
embodiment of the preemphasis filter 203, the signal s(n) is
                                                                    45   pre-emphasis filter 203. A perceptual weighting filter 205
preemphasized using a filter having the following transfer
                                                                         with fixed denominator, suited for wideband signals, is used.
function:
                                                                         An example of transfer function for the perceptual weighting
      P(z)=1-jr-1                                                        filter 205 is given by the following relation:
                                                                               IV(z)="1(z/y 1 )/ (1-y 2z-1 ) where ° <Y2<Y 1   1
where n. is a preemphasis factor with a value located between       50
0 and 1 (a typical value is n=0.7). The function of the preem-              In order to simplify the pitch analysis, an open-loop pitch
phasis filter 203 is to enhance the high frequency contents of           lag T„ is first estimated in an open-loop pitch search module
the input speech signal. It also reduces the dynamic range of            206 from the weighted speech signal s,(n). Then the closed-
the input speech signal, which renders it more suitable for              loop pitch analysis, which is performed in a closed-loop pitch
fixed-point implementation. Preemphasis also plays an               55   search module 207 on a subframe basis, is restricted around
important role in achieving a proper overall perceptual                  the open-loop pitch lag T„ which significantly reduces the
weighting of the quantization error, which contributes to                search complexity of the LTP parameters T (pitch lag) and b
improved sound quality. This will be explained in more detail            (pitch gain) The open-loop pitch analysis is usually per-
herein below.                                                            formed in module 206 once every 10 ms (two subframes)
   The output of the preemphasis filter 203 is denoted s(n).        60   using techniques well known to those of ordinary skill in the
This signal is used for performing LP analysis in module 204.            art.
LP analysis is a technique well known to those of ordinary                  The target vector x for LTP (Long Term Prediction) analy-
skill in the art. In this illustrative implementation, the auto-         sis is first computed. This is usually done by subtracting the
correlation approach is used. In the autocorrelation approach,           zero-input response s o of weighted synthesis filter W(z)/A(z)
the signal s(n) is first windowed using, typically, a Hamming       65   from the weighted speech signal s,(n). This zero-input
window having a length of the order of 30-40 ms. The auto-               response s o is calculated by a zero-input response calculator
correlations are computed from the windowed signal, and                  208 in response to the quantized interpolation LP filter A(z)
Case 1:21-cv-00457-CFC Document 1-1 Filed 03/29/21 Page 14 of 30 PageID #: 65


                                                      US 7,693,710 B2
                                   7                                                                8
from the LP analysis, quantization and interpolation module         tion channel The pitch gain b is quantized and transmitted to
204 and to the initial states of the weighted synthesis filter      the multiplexer 213. An extra bit is used to encode the index
W(z)A(z) stored in memory update module 211 in response             j, this extra bit being also supplied to the multiplexer 213.
to the LP filters A(z) and A(z), and the excitation vector u.           Once the pitch, or LTP (Long Term Prediction) parameters
This operation is well known to those of ordinary skill in the 5 b, T, and j are determined, the next step is to search for the
art and, accordingly, will not be further described.                optimum innovative excitation by means of the innovative
   A N-dimensional impulse response vector h of the                 excitation search module 210 of FIG. 2. First, the target vector
weighted synthesis filter W(z)/A(z) is computed in the              x is updated by subtracting the LTP contribution:
impulse response generator 209 using the coefficients of the
                                                                            x'=x-by T
LP filter A(z) and A(z) from module 204. Again, this opera- 10
tion is well known to those of ordinary skill in the art and,
                                                                    where b is the pitch gain and y, is the filtered pitch codebook
accordingly, will not be further described in the present speci-
                                                                    vector (the past excitation at delay T filtered with the selected
fication.
                                                                    frequency shaping filter (index j) filter and convolved with the
   The closed-loop pitch (or pitch codebook) parameters b, T
                                                                    impulse response h).
and j are computed in the closed-loop pitch search module 15
207, which uses the target vector x, the impulse response               The innovative excitation search procedure in CELP is
vector h and the open-loop pitch lag T„ as inputs.                  performed in an innovation codebook to find the optimum
   The pitch search consists of finding the best pitch lag T and    excitation codevector c, and gain g which minimize the mean-
gain b that minimize a mean squared weighted pitch predic-          squared error E between the target vector x' and a scaled
tion error, for example                                          20
                                                                    filtered  version of the codevector c k, for example:

      ew=oc-boy012 where j=i,   2, . . . , k                               E?'-gHck F

between the target vector x and a scaled filtered version of the     where H is a lower triangular convolution matrix derived from
past excitation.                                                     the impulse response vector h. The index k of the innovation
    More specifically, in the present illustrative implementa- 25 codebook corresponding to the found optimum codevector c,
tion, the pitch (pitch codebook) search is composed of three         and the gain g are supplied to the multiplexer 213 for trans-
stages.                                                              mission through a communication channel.
    In the first stage, an open-loop pitch lag T„ is estimated in       It should be noted that the used innovation codebook is a
the open-loop pitch search module 206 in response to the             dynamic codebook consisting of an algebraic codebook fol-
weighted speech signal s„.(n). As indicated in the foregoing 30 lowed by an adaptive prefilter F(z) which enhances special
description, this open-loop pitch analysis is usually per-           spectral components in order to improve the synthesis speech
formed once every 10 ms (two subframes) using techniques             quality, according to U.S. Pat. No. 5,444,816 granted to
well known to those of ordinary skill in the art.                    Adoul et al. on Aug. 22, 1995. In this illustrative implemen-
    In the second stage, a search criterion C is searched in the     tation, the innovative codebook search is performed in mod-
closed-loop pitch search module 207 for integer pitch lags 35 ule 210 by means of an algebraic codebook as described in
around the estimated open-loop pitch lag T„ (usually ±5),            U.S. Pat. No. 5,444,816 (Adoul et al.) issued on Aug. 22,
which significantly simplifies the search procedure. A simple        1995; U.S. Pat. No. 5,699,482 granted to Adoul et al., on Dec.
procedure is used for updating the filtered codevector y, (this      17, 1997; U.S. Pat. No. 5,754,976 granted to Adoul et al., on
vector is defined in the following description) without the          May 19, 1998; and U.S. Pat. No. 5,701,392 (Adoul et al.)
need to compute the convolution for every pitch lag. An 40 dated Dec. 23, 1997.
example of search criterion C is given by:
                                                                     Overview of AMR-WB Decoder
                                                                        The speech decoder 300 of FIG. 3 illustrates the various
               xV7 -.                                                steps carried out between the digital input 322 (input bit
                                                                  45 stream to the demultiplexer 317) and the output sampled
             11 A- Yr                                                speech signal 323 (output of the adder 321).
                                                                        Demultiplexer 317 extracts the synthesis model param-
                                                                     eters from the binary information (input bit stream 322)
where t denotes vector transpose                                     received from a digital input channel From each received
    Once an optimum integer pitch lag is found in the second 50 binary frame, the extracted parameters are:
stage, a third stage of the search (module 207) tests, by means
                                                                        the quantized, interpolated LP coefficients A(z) also called
of the search criterion C, the fractions around that optimum
                                                                           short-term prediction parameters (STP) produced once
integer pitch lag. For example, the AMR-WB standard uses 1/4
                                                                           per frame;
and 1/2 subsample resolution.
                                                                        the long-term prediction (LTP) parameters T, b, and j (for
    In wideband signals, the harmonic structure exists only up 55
to a certain frequency, depending on the speech segment.                   each subframe); and
Thus, in order to achieve efficient representation of the pitch         the  innovation codebook index k and gain g (for each
contribution in voiced segments of a wideband speech signal,               subframe).
flexibility is needed to vary the amount of periodicity over the        The current speech signal is synthesized based on these
wideband spectrum. This is achieved by processing the pitch 60 parameters as will be explained hereinbelow.
codevector through a plurality of frequency shaping filters             The innovation codebook 318 is responsive to the index k
(for example low-pass or band-pass filters). And the fre-            to produce the innovation codevector c k, which is scaled by
quency shaping filter that minimizes the mean-squared                the decoded gain factor g through an amplifier 324. In the
weighted error e (') is selected. The selected frequency shaping     illustrative implementation, an innovation codebook as
filter is identified by an index j.                               65 described in the above mentioned U.S. Pat. Nos. 5,444,816;
    The pitch codebook index T is encoded and transmitted to         5,699,482; 5,754,976; and 5,701,392 is used to produce the
the multiplexer 213 for transmission through a communica-            innovative codevector c k.
Case 1:21-cv-00457-CFC Document 1-1 Filed 03/29/21 Page 15 of 30 PageID #: 66


                                                       US 7,693,710 B2
                                              9                                                        10
    The generated scaled codevector at the output of the ampli-              The enhanced signal cf is therefore computed by filtering
fier 324 is processed through a frequency-dependent pitch                 the scaled innovative codevector gc, through the innovation
enhancer 305.
                                                                          filter 305 (F(z)).
    Enhancing the periodicity of the excitation signal u
improves the quality of voiced segments. The periodicity            5       The enhanced excitation signal u' is computed by the adder
enhancement is achieved by filtering the innovative codevec-              320 as:
tor c, from the innovation (fixed) codebook through an inno-
                                                                                u'=ci±bv,-
vation filter F(z) (pitch enhancer 305) whose frequency
response emphasizes the higher frequencies more than the                      It should be noted that this process is not performed at the
lower frequencies. The coefficients of the innovation filter        10
                                                                          encoder 200. Thus, it is essential to update the content of the
F(z) are related to the amount of periodicity in the excitation
                                                                          pitch codebook 301 using the past value of the excitation
signal u.
                                                                          signal u without enhancement stored in memory 303 to keep
   An efficient, illustrative way to derive the coefficients of
the innovation filter F(z) is to relate them to the amount of             synchronism between the encoder 200 and decoder 300.
pitch contribution in the total excitation signal u. This results   15   Therefore, the excitation signal u is used to update the
in a frequency response depending on the subframe period-                 memory 303 of the pitch codebook 301 and the enhanced
icity, where higher frequencies are more strongly emphasized              excitation signal u' is used at the input of the LP synthesis
(stronger overall slope) for higher pitch gains. The innovation           filter 306.
filter 305 has the effect of lowering the energy of the innova-
tion codevector c, at lower frequencies when the excitation         20  The synthesized signal s' is computed by filtering the
signal u is more periodic, which enhances the periodicity of        enhanced excitation signal u' through the LP synthesis filter
the excitation signal u at lower frequencies more than higher       306 which has the form 1/A(z), where A(z) is the quantized,
frequencies. A suggested form for the innovation filter 305 is      interpolated LP filter in the current subframe. As can be seen
the following:                                                      in FIG. 3, the quantized, interpolated LP coefficients A(z) on
                                                                 25
      F(z)—az-F1-az -1                                              line 325 from the demultiplexer 317 are supplied to the LP
                                                                     synthesis filter 306 to adjust the parameters of the LP synthe-
where a is a periodicity factor derived from the level of            sis filter 306 accordingly. The deemphasis filter 307 is the
periodicity of the excitation signal u. The periodicity factor a    inverse of the preemphasis filter 203 of FIG. 2. The transfer
is computed in the voicing factor generator 304. First, a
                                                                 30 function of the deemphasis filter 307 is given by
voicing factor r, is computed in voicing factor generator 304
by:                                                                         D(z)=1/(1-  1)


                                                                          where p. is a preemphasis factor with a value located between
where E, is the energy of the scaled pitch codevector bv, and       35   0 and 0.1 (a typical value is [1.-0.7). A higher-order filter could
E, is the energy of the scaled innovative codevector gc,. That            also be used.
is:
                                                                         The vector s' is filtered through the deemphasis filter D(z)
                                                                       307 to obtain the vector 5,, which is processed through the
                              N-                                    40 high-pass filter 308 to remove the unwanted frequencies
       E, = b2 v'T v7. = b2         q(n)                               below 50 Hz and further obtain s h .
                               =o
                                                                          The oversampler 309 conducts the inverse process of the
       and
                                                                        downsampler 201 of FIG. 2. In this illustrative embodiment,
                              N-1
                                                                    45 over-sampling converts the 12.8 kHz sampling rate back to
       Ec =   g 2 4ck = g           c 12(n)
                               =o                                       the original 16 kHz sampling rate, using techniques well
                                                                        known to those of ordinary skill in the art. The oversampled
                                                                        synthesis signal is denoted Signal is also referred to as the
Note that the value of r„ lies between —1 and 1(1 corresponds           synthesized wideband intermediate signal.
to purely voiced signals and —1 corresponds to purely               50
                                                                           The oversampled synthesis signal does not contain the
unvoiced signals).
                                                                        higher frequency components which were lost during the
   The above mentioned scaled pitch codevector bv, is pro-
duced by applying the pitch delay T to a pitch codebook 301             downsampling process (module 201 of FIG. 2) at the encoder
to produce a pitch codevector. The pitch codevector is then             200. This gives a low-pass perception to the synthesized
processed through a low-pass filter 302 whose cut-off fre-          55 speech signal. To restore the full band of the original signal, a
quency is selected in relation to index j from the demulti-             high frequency generation procedure is performed in module
plexer 317 to produce the filtered pitch codevector v„. Then,           310 and requires input from voicing factor generator 304
the filtered pitch codevector v, is then amplified by the pitch
                                                                        (FIG. 3).
gain b by an amplifier 326 to produce the scaled pitch code-
vector bv„.                                                         60       The resulting band-pass filtered noise sequence z from the
   In this illustrative implementation, the factor a is then              high frequency generation module 310 is added by the adder
computed in voicing factor generator 304 by:                              321 to the oversampled synthesized speech signal to obtain
                                                                          the final reconstructed output speech signal s0 on the output
      a=0.125(1+r v)
                                                                    65
                                                                          323. An example of high frequency regeneration process is
which corresponds to a value of 0 for purely unvoiced signals             described in International PCT patent application published
and 0.25 for purely voiced signals.                                       under No. WO 00/25305 on May 4, 2000.
Case 1:21-cv-00457-CFC Document 1-1 Filed 03/29/21 Page 16 of 30 PageID #: 67


                                                                 US 7,693,710 B2
                              11                                                                           12
   The bit allocation of the AMR-WB codec at 12.65 kbit/s is                or the amplitude, the amount of periodicity, the spectral enve-
given in Table 1.                                                           lope and the pitch period. In case of a voiced speech recovery,
                                                                            further improvement can be achieved by a phase control. With
                             TABLE 1                                        a slight increase in the bit rate, few supplementary parameters
                                                                         5 can be quantized and transmitted for better control. If no
                Bit allocation in the 12.65-kbit/s mode
                                                                            additional bandwidth is available, the parameters can be esti-
        Parameter                      Bits / Frame
                                                                            mated at the decoder. With these parameters controlled, the
                                                                            frame erasure concealment and recovery can be significantly
        LP Parameters                   46                                  improved, especially by improving the convergence of the
        Pitch Delay                     30 = 9 + 6 + 9 + 6
        Pitch Filtering                  4=1+1+1+1
                                                                        10 decoded signal to the actual signal at the encoder and allevi-
        Gains                           28=7 +7 +7 +7                       ating the effect of mismatch between the encoder and decoder
        Algebraic Codebook             144 = 36 + 36 + 36 + 36              when normal processing recovers.
        Mode Bit                                                                In the present illustrative embodiment of the present inven-
        Total                          253 bits = 12.65 kbit/s
                                                                            tion, methods for efficient frame erasure concealment, and
                                                                       15 methods for extracting and transmitting parameters that will
                                                                            improve the performance and convergence at the decoder in
Robust Frame Erasure Concealment                                            the frames following an erased frame are disclosed. These
                                                                            parameters include two or more of the following: frame clas-
   The erasure of frames has a major effect on the synthesized
                                                                             sification, energy, voicing information, and phase informa-
speech quality in digital speech communication systems,
                                                                        20 tion. Further, methods for extracting such parameters at the
especially when operating in wireless environments and
                                                                            decoder if transmission of extra bits is not possible, are dis-
packet-switched networks. In wireless cellular systems, the
                                                                            closed. Finally, methods for improving the decoder conver-
energy of the received signal can exhibit frequent severe fades
                                                                            gence in good frames following an erased frame are also
resulting in high bit error rates and this becomes more evident
                                                                            disclosed.
at the cell boundaries. In this case the channel decoder fails to
                                                                        25      The frame erasure concealment techniques according to
correct the errors in the received frame and as a consequence,
                                                                            the present illustrative embodiment have been applied to the
the error detector usually used after the channel decoder will
                                                                            AMR-WB codec described above. This codec will serve as an
declare the frame as erased. In voice over packet network
                                                                            example framework for the implementation of the FER con-
applications, such as Voice over Internet Protocol (VoIP), the
                                                                            cealment methods in the following description. As explained
speech signal is packetized where usually a 20 ms frame is
                                                                        30 above, the input speech signal 212 to the codec has a 16 kHz
placed in each packet. In packet-switched communications, a
                                                                             sampling frequency, but it is downsampled to a 12.8 kHz
packet dropping can occur at a router if the number of packets
                                                                             sampling frequency before further processing. In the present
becomes very large, or the packet can arrive at the receiver
                                                                            illustrative embodiment, FER processing is done on the
after a long delay and it should be declared as lost if its delay
                                                                            downsampled signal.
is more than the length of a jitter buffer at the receiver side. In
                                                                        35      FIG. 4 gives a simplified block diagram of the AMR-WB
these systems, the codec is subjected to typically 3 to 5%
                                                                            encoder 400. In this simplified block diagram, the downsam-
frame erasure rates.
                                                                            pler 201, high-pass filter 202 and preemphasis filter 203 are
   The problem of frame erasure (FER) processing is basi-
                                                                            grouped together in the preprocessing module 401. Also, the
cally twofold. First, when an erased frame indicator arrives,
                                                                            closed-loop search module 207, the zero-input response cal-
the missing frame must be generated by using the information
                                                                        40 culator 208, the impulse response calculator 209, the innova-
sent in the previous frame and by estimating the signal evo-
                                                                            tive excitation search module 210, and the memory update
lution in the missing frame. The success of the estimation
                                                                            module 211 are grouped in a closed-loop pitch and innovation
depends not only on the concealment strategy, but also on the
                                                                            codebook search modules 402. This grouping is done to sim-
place in the speech signal where the erasure happens. Sec-
                                                                            plify the introduction of the new modules related to the illus-
ondly, a smooth transition must be assured when normal
                                                                        45 trative embodiment of the present invention.
operation recovers, i.e. when the first good frame arrives after
                                                                                FIG. 5 is an extension of the block diagram of FIG. 4 where
a block of erased frames (one or more). This is not a trivial
                                                                            the modules related to the illustrative embodiment of the
task as the true synthesis and the estimated synthesis can
                                                                            present invention are added. In these added modules 500 to
evolve differently. When the first good frame arrives, the
                                                                            507, additional parameters are computed, quantized, and
decoder is hence desynchronized from the encoder. The main
                                                                        50 transmitted with the aim to improve the FER concealment and
reason is that low bit rate encoders rely on pitch prediction,
                                                                            the convergence and recovery of the decoder after erased
and during erased frames, the memory of the pitch predictor
                                                                            frames. In the present illustrative embodiment, these param-
is no longer the same as the one at the encoder. The problem
                                                                            eters include signal classification, energy, and phase informa-
is amplified when many consecutive frames are erased. As for
                                                                            tion (the estimated position of the first glottal pulse in a
the concealment, the difficulty of the normal processing
                                                                        55 frame).
recovery depends on the type of speech signal where the
                                                                                In the next sections, computation and quantization of these
erasure occurred.
                                                                            additional parameters will be given in detail and become
   The negative effect of frame erasures can be significantly
                                                                            more apparent with reference to FIG. 5. Among these param-
reduced by adapting the concealment and the recovery of
                                                                            eters, signal classification will be treated in more detail. In the
normal processing (further recovery) to the type of the speech
                                                                        60 subsequent sections, efficient FER concealment using these
signal where the erasure occurs. For this purpose, it is neces-
                                                                            additional parameters to improve the convergence will be
sary to classify each speech frame. This classification can be
                                                                            explained.
done at the encoder and transmitted. Alternatively, it can be
estimated at the decoder.                                                    Signal Classification for FER Concealment and Recovery
   For the best concealment and recovery, there are few criti-          65     The basic idea behind using a classification of the speech
cal characteristics of the speech signal that must be carefully              for a signal reconstruction in the presence of erased frames
controlled. These critical characteristics are the signal energy             consists of the fact that the ideal concealment strategy is
Case 1:21-cv-00457-CFC Document 1-1 Filed 03/29/21 Page 17 of 30 PageID #: 68


                                                     US 7,693,710 B2
                             13                                                                       14
different for quasi-stationary speech segments and for speech               is however still too short or not built well enough to use
segments with rapidly changing characteristics. While the                   the concealment designed for voiced frames. The
best processing of erased frames in non-stationary speech                   UNVOICED TRANSITION class can follow only a
segments can be summarized as a rapid convergence of                        frame classified as UNVOICED or UNVOICED
speech-encoding parameters to the ambient noise character- 5                TRANSITION.
istics, in the case of quasi-stationary signal, the speech-en-
                                                                         VOICED TRANSITION class comprises voiced frames
coding parameters do not vary dramatically and can be kept
                                                                          with relatively weak voiced characteristics. Those are
practically unchanged during several adjacent erased frames
                                                                          typically voiced frames with rapidly changing charac-
before being damped. Also, the optimal method for a signal
                                                                          teristics (transitions between vowels) or voiced offsets
recovery following an erased block of frames varies with the 10
classification of the speech signal.                                      lasting the whole frame. The VOICED TRANSITION
   The speech signal can be roughly classified as voiced,                 class can follow only a frame classified as VOICED
unvoiced and pauses. Voiced speech contains an important                  TRANSITION, VOICED or ONSET.
amount of periodic components and can be further divided in              VOICED class comprises voiced frames with stable char-
the following categories: voiced onsets, voiced segments, 15              acteristics. This class can follow only a frame classified
voiced transitions and voiced offsets. A voiced onset is                  as VOICED TRANSITION, VOICED or ONSET.
defined as a beginning of a voiced speech segment after a                ONSET class comprises all voiced frames with stable char-
pause or an unvoiced segment. During voiced segments, the                 acteristics following a frame classified as UNVOICED
speech signal parameters (spectral envelope, pitch period,
                                                                          or UNVOICED TRANSITION. Frames classified as
ratio of periodic and non-periodic components, energy) vary 20
                                                                          ONSET correspond to voiced onset frames where the
slowly from frame to frame. A voiced transition is character-
                                                                          onset is already sufficiently well built for the use of the
ized by rapid variations of a voiced speech, such as a transi-
                                                                          concealment designed for lost voiced frames. The con-
tion between vowels. Voiced offsets are characterized by a
                                                                          cealment techniques used for a frame erasure following
gradual decrease of energy and voicing at the end of voiced
segments.                                                      25
                                                                          the ONSET class are the same as following the VOICED
   The unvoiced parts of the signal are characterized by miss-            class. The difference is in the recovery strategy. If an
ing the periodic component and can be further divided into                ONSET class frame is lost (i.e. a VOICED good frame
unstable frames, where the energy and the spectrum changes                arrives after an erasure, but the last good frame before
rapidly, and stable frames where these characteristics remain             the erasure was UNVOICED), a special technique can
relatively stable. Remaining frames are classified as silence. 30         be used to artificially reconstruct the lost onset. This
Silence frames comprise all frames without active speech, i.e.             scenario can be seen in FIG. 6. The artificial onset recon-
also noise-only frames if a background noise is present.                   struction techniques will be described in more detail in
   Not all of the above mentioned classes need a separate                 the following description. On the other hand if an
processing. Hence, for the purposes of error concealment                  ONSET good frame arrives after an erasure and the last
techniques, some of the signal classes are grouped together. 35           good frame before the erasure was UNVOICED, this
                                                                           special processing is not needed, as the onset has not
Classification at the Encoder
                                                                          been lost (has not been in the lost frame).
   When there is an available bandwidth in the bitstream to
include the classification information, the classification can            The classification state diagram is outlined in FIG. 7. If the
be done at the encoder. This has several advantages. The most     40
                                                                       available bandwidth is sufficient, the classification is done in
important is that there is often a look-ahead in speech encod-         the encoder and transmitted using 2 bits. As it can be seen
ers. The look-ahead permits to estimate the evolution of the           from FIG. 7, UNVOICED TRANSITION class and VOICED
signal in the following frame and consequently the classifi-           TRANSITION class can be grouped together as they can be
cation can be done by taking into account the future signal            unambiguously differentiated at the decoder (UNVOICED
behavior. Generally, the longer is the look-ahead, the better     45   TRANSITION can follow only UNVOICED or UNVOICED
can be the classification. A further advantage is a complexity         TRANSITION frames, VOICED TRANSITION can follow
reduction, as most of the signal processing necessary for              only ONSET, VOICED or VOICED TRANSITION frames).
frame erasure concealment is needed anyway for speech                  The following parameters are used for the classification: a
encoding. Finally, there is also the advantage to work with the        normalized correlation rx, a spectral tilt measure et, a signal to
original signal instead of the synthesized signal.                50   noise ratio snr, a pitch stability counter pc, a relative frame
   The frame classification is done with the consideration of          energy of the signal at the end of the current frame E a
the concealment and recovery strategy in mind. In other                zero-crossing counter zc. As can be seen in the following
words, any frame is classified in such a way that the conceal-         detailed analysis, the computation of these parameters uses
ment can be optimal if the following frame is missing, or that         the available look-ahead as much as possible to take into
the recovery can be optimal if the previous frame was lost.       55   account the behavior of the speech signal also in the following
Some of the classes used for the FER processing need not be            frame.
transmitted, as they can be deduced without ambiguity at the              The normalized correlation I-, is computed as part of the
decoder. In the present illustrative embodiment, five (5) dis-         open-loop pitch search module 206 of FIG. 5. This module
tinct classes are used, and defined as follows:                        206 usually outputs the open-loop pitch estimate every 10 ms
   UNVOICED class comprises all unvoiced speech frames            60   (twice per frame). Here, it is also used to output the normal-
      and all frames without active speech. A voiced offset            ized correlation measures. These normalized correlations are
      frame can be also classified as UNVOICED if its end              computed on the current weighted speech signal s(n) and the
      tends to be unvoiced and the concealment designed for            past weighted speech signal at the open-loop pitch delay. In
      unvoiced frames can be used for the following frame in           order to reduce the complexity, the weighted speech signal
      case it is lost.                                            65   s(n) is downsampled by a factor of 2 prior to the open-loop
   UNVOICED TRANSITION class comprises unvoiced                        pitch analysis down to the sampling frequency of 6400 Hz
      frames with a possible voiced onset at the end. The onset        [3GPP TS 26.190, "AMR Wideband Speech Codec:
Case 1:21-cv-00457-CFC Document 1-1 Filed 03/29/21 Page 18 of 30 PageID #: 69


                                                       US 7,693,710 B2
                                               15                                                     16
Transcoding Functions," 3GPP Technical Specification]. The                  The energy in high frequencies and in low frequencies is
average correlation rx is defined as                                     computed in module 500 of FIG. 5 following the perceptual
      Px=0.5(rx(1)+rx(2))
                                                                         critical bands. In the present illustrative embodiment each
                                                              (1)
                                                                         critical band is considered up to the following number [J. D.
                                                                    5
where r,(1), r,(2) are respectively the normalized correlation           Johnston, "Transform Coding of Audio Signals Using Per-
of the second half of the current frame and of the look-ahead.           ceptual Noise Criteria," IEEE Jour. on Selected Areas in
In this illustrative embodiment, a look-ahead of 13 ms is used           Communications, vol. 6, no. 2, pp. 314-323]:
unlike the AMR-WB standard that uses 5 ms. The normalized                  Critical bands {100.0, 200.0, 300.0, 400.0, 510.0, 630.0,
correlation r(k) is computed as follows:
                                                                    10   770.0, 920.0, 1080.0, 1270.0, 1480.0, 1720.0, 2000.0,
                                                                         2320.0, 2700.0, 3150.0, 3700.0, 4400.0, 5300.0, 6350.0} Hz.
                        r„                                    (2)          The energy in higher frequencies is computed in module
       r(k) —
                      rxx , ryy                                          500 as the average of the energies of the last two critical
      where
                                                                         bands:
                                                                    15

                                                                              Eh=0.5(e(18)+e(19))
                                                                                                                                     (3 )
       rxy =          x(tk +   i) • x(tk + —   Pk)

                                                                         where the critical band energies e(i) are computed as a sum of
                                                                    20
                                                                         the bin energies within the critical band, averaged by the
       r„ =           x2 (tk +i)
                •=o                                                      number of the bins.
                                                                           The energy in lower frequencies is computed as the average
       ryy =          x 2 (tk + — Pk)                                   of the energies in the first 10 critical bands. The middle
                i=o
                                                                        critical bands have been excluded from the computation to
                                                                    25 improve the discrimination between frames with high energy
   The correlations r(k) are computed using the weighted                concentration in low frequencies (generally voiced) and with
speech signal s„.(n). The instants t, are related to the current        high energy concentration in high frequencies (generally
frame beginning and are equal to 64 and 128 samples respec-             unvoiced). In between, the energy content is not characteristic
tively at the sampling rate or frequency of 6.4 kHz (10 and 20          for any of the classes and would increase the decision confu-
                                                                    30
ms). The values pk—T„ are the selected open-loop pitch                  sion.
estimates. The length of the autocorrelation computation L, is             In module 500, the energy in low frequencies is computed
dependant on the pitch period. The values of L, are summa-             differently for long pitch periods and short pitch periods. For
rized below (for the sampling rate of 6.4 kHz):                        voiced female speech segments, the harmonic structure of the
   Lit-40 samples for p it- 31 samples                             35 spectrum can be exploited to increase the voiced-unvoiced
   Lk=62 samples for p,61 samples                                      discrimination. Thus for short pitch periods, E, is computed
   Lit-115 samples for p„>61 samples                                   bin-wise and only frequency bins sufficiently close to the
   These lengths assure that the correlated vector length com-          speech harmonics are taken into account in the summation,
prises at least one pitch period which helps for a robust
                                                                       i.e.
open-loop pitch detection. For long pitch periods (p,>61 40
samples), rx(1) and rx(2) are identical, i.e. only one correlation
is computed since the correlated vectors are long enough so                              24                                          (4)
that the analysis on the look-ahead is no longer necessary.                    E=— •        b(i)
                                                                                    cnt
   The spectral tilt parameter e t contains the information                             i=o
about the frequency distribution of energy. In the present 45
illustrative embodiment, the spectral tilt is estimated as a ratio
between the energy concentrated in low frequencies and the             where eb(i) are the bin energies in the first 25 frequency bins
energy concentrated in high frequencies. However, it can also           (the DC component is not considered). Note that these 25 bins
be estimated in different ways such as a ratio between the two         correspond to the first 10 critical bands. In the above summa-
first autocorrelation coefficients of the speech signal.           50 tion, only terms related to the bins closer to the nearest har-
   The discrete Fourier Transform is used to perform the               monics than a certain frequency threshold are non zero. The
spectral analysis in the spectral analysis and spectrum energy         counter cnt equals to the number of those non-zero terms. The
estimation module 500 of FIG. 5. The frequency analysis and            threshold for a bin to be included in the sum has been fixed to
the tilt computation are done twice per frame. 256 points Fast
                                                                        50 Hz, i.e. only bins closer than 50 Hz to the nearest harmon-
Fourier Transform (FFT) is used with a 50 percent overlap. 5 5
                                                                       ics are taken into account. Hence, if the structure is harmonic
The analysis windows are placed so that all the look ahead is
                                                                       in low frequencies, only high energy term will be included in
exploited. In this illustrative embodiment, the beginning of
                                                                       the sum. On the other hand, if the structure is not harmonic,
the first window is placed 24 samples after the beginning of
the current frame. The second window is placed 128 samples             the selection of the terms will be random and the sum will be
further. Different windows can be used to weight the input 60 smaller. Thus even unvoiced sounds with high energy content
signal for the frequency analysis. A square root of a Hamming          in low frequencies can be detected. This processing cannot be
window (which is equivalent to a sine window) has been used            done for longer pitch periods, as the frequency resolution is
in the present illustrative embodiment. This window is par-            not sufficient. The threshold pitch value is 128 samples cor-
ticularly well suited for overlap-add methods. Therefore, this         responding to 100 Hz. It means that for pitch periods longer
particular spectral analysis can be used in an optional noise 65 than 128 samples and also for a priori unvoiced sounds (i.e.
suppression algorithm based on spectral subtraction and over-          when -rx-Fre<0.6), the low frequency energy estimation is done
lap-add analysis/synthesis.                                            per critical band and is computed as
Case 1:21-cv-00457-CFC Document 1-1 Filed 03/29/21 Page 19 of 30 PageID #: 70


                                                         US 7,693,710 B2
                                              17                                                             18

        _
                    9                                           (5)                      Es ,                                            (9)
                         e(i)                                                    snr =
            -
                   1=0
                                                                      5


   The value ç, calculated in a noise estimation and normal-       where E is the energy of the weighted speech signal s(n) of
ized correlation correction module 501, is a correction added      the current frame from the perceptual weighting filter 205 and
to the normalized correlation in presence of background noise      E, is the energy of the error between this weighted speech
for the following reason. In the presence of background noise, 10 signal and the weighted synthesis signal of the current frame
the average normalized correlation decreases. However, for         from the perceptual weighting filter 205'.
purpose of signal classification, this decrease should not            The pitch stability counter PC assesses the variation of the
affect the voiced-unvoiced decision. It has been found that the    pitch period. It is computed within the signal classification
dependence between this decrease re and the total back-            module 505 in response to the open-loop pitch estimates as
ground noise energy in dB is approximately exponential and 15 follows:
can be expressed using following relationship
                                                                                pc=lp i-Pol -F 1 P2-1, 1 1                              (10)
      r,=2.4492.10-4. ,0 1596 NdB_0.02 2
                                                                            The values p c) , p i , 132 correspond to the open-loop pitch
where   N dB    stands for                                               estimates calculated by the open-loop pitch search module
                                                                      20
                                                                         206 from the first half of the current frame, the second half of
                                                                         the current frame and the look-ahead, respectively.
                                19

        Ndg =   10.1ogio i-                                                 The relative frame energy E.,. is computed by module 500 as
                          20           n(i)    gdB
                                ■ =o                                     a difference between the current frame energy in dB and its
                                                                      25 long-term average

Here, n(i) are the noise energy estimates for each critical band                 Es =Ef-E,,
normalized in the same way as e(i) and g d, is the maximum
noise suppression level in dB allowed for the noise reduction             where the frame energy Ef is obtained as a summation of the
                                                                          critical band energies, averaged for the both spectral analysis
routine. The value re is not allowed to be negative, it should be
                                                                      30 performed each frame:
noted that when a good noise reduction algorithm is used and
gd, is sufficiently high, r, is practically equal to zero. It is only            E1=10 log 10(0.5EJ(0)+Ej(1)))
relevant when the noise reduction is disabled or if the back-
ground noise level is significantly higher than the maximum
allowed reduction. The influence of r, can be tuned by mul- 35
                                                                                             9
tiplying this term with a constant.                                               E1( j) =     e(i)
   Finally, the resulting lower and higher frequency energies                              1=0

are obtained by subtracting an estimated noise energy from
the values and E, and E, calculated above. That is
      Eh =rh-f,i)Ih                                             (6) 40     The long-term averaged energy is updated on active speech
                                                                           frames using the following relation:
                                                                (7)
                                                                                E„=0.99E„+0.01Ef
where N, and N, are the averaged noise energies in the last two
(2) critical bands and first ten (10) critical bands, respectively,          The last parameter is the zero-crossing parameter zc com-
                                                                       45 puted on one frame of the speech signal by the zero-crossing
computed using equations similar to Equations (3) and (5),
and f, is a correction factor tuned so that these measures                computation module 508. The frame starts in the middle of
remain close to constant with varying the background noise                the current frame and uses two (2) subframes of the look-
level. In this illustrative embodiment, the value of f, has been          ahead. In this illustrative embodiment, the zero-crossing
fixed to 3.                                                               counter zc counts the number of times the signal sign changes
                                                                       50 from positive to negative during that interval.
   The spectral tilt et is calculated in the spectral tilt estima-
tion module 503 using the relation:                                          To make the classification more robust, the classification
                                                                          parameters are considered together forming a function of
                                                                          merit fm. For that purpose, the classification parameters are
             Et                                                   ( 8)    first scaled between 0 and 1 so that each parameter's value
                                                                       55
             Eh                                                           typical for unvoiced signal translates in 0 and each param-
                                                                          eter's value typical for voiced signal translates into 1. A linear
                                                                          function is used between them. Let us consider a parameter
and it is averaged in the dB domain for the two (2) frequency             px, its scaled version is obtained using:
analyses performed per frame:
                                                                      60        ps=kp px+cp
      e,=10.1og 1o (e,(0).e,(1))

   The signal to noise ratio (SNR) measure exploits the fact   and clipped between 0 and 1. The function coefficients kp and
that for a general waveform matching encoder, the SNR is       cp have been found experimentally for each of the parameters
much higher for voiced sounds. The snr parameter estimation    so that the signal distortion due to the concealment and recov-
must be done at the end of the encoder subframe loop and is 65 cry techniques used in presence of FERs is minimal The
computed in the SNR computation module 504 using the           values used in this illustrative implementation are summa-
relation:                                                      rized in Table 2:
Case 1:21-cv-00457-CFC Document 1-1 Filed 03/29/21 Page 20 of 30 PageID #: 71


                                                                     US 7,693,710 B2
                                        19                                                                            20
                                                                                    spectral analysis of module 500 (based on signal-to-noise
                                     TABLE 2                                        ratio per critical band). The VAD used for the classification
                                                                                    purpose differs from the one used for encoding purpose with
             Signal Classification Parameters and the coefficients
                     of their respective scaling functions
                                                                                    respect to the hangover. In speech encoders using a comfort
                                                                               5    noise generation (CNG) for segments without active speech
    Parameter          Meaning                            kp                        (silence or noise-only), a hangover is often added after speech
                       Normalized Correlation           2.857        —1.286         spurts (CNG in AMR-WB standard is an example [3GPP TS
        es             Spectral Tilt                    0.04167       0             26.192, "AMR Wideband Speech Codec: Comfort Noise
       snr             Signal to Noise Ratio            0.1111       —0.3333        Aspects," 3GPP Technical Specification]). During the hang-
       pc              Pitch Stability counter         —0.07143       1.857    10
       Es              Relative Frame Energy            0.05          0.45
                                                                                    over, the speech encoder continues to be used and the system
       zc              Zero Crossing Counter           —0.04          2.4           switches to the CNG only after the hangover period is over.
                                                                                    For the purpose of classification for FER concealment, this
                                                                                    high security is not needed. Consequently, the VAD flag for
   The merit function has been defined as:
                                                                                    the classification will equal to 0 also during the hangover
                                                                               15
                                                                                    period.
                 1
                                                                                       In this illustrative embodiment, the classification is per-
             =               +snr' + pc s + +zcs )                                  formed in module 505 based on the parameters described
                 7
                                                                                    above; namely, normalized correlations (or voicing informa -
                                                                                    tion) r„ spectral tilt e, snr, pitch stability counter pc, relative
                                                                               20
where the superscript s indicates the scaled version of the                         frame energy E, zero crossing rate zc, and VAD flag.
parameters.
                                                                                    Classification at the Decoder
  The classification is then done using the merit function
                                                                                       If the application does not permit the transmission of the
and following the rules summarized in Table 3:
                                                                                    class information (no extra bits can be transported), the clas-
                                                                               25
                                                                                    sification can be still performed at the decoder. As already
                                     TABLE 3
                                                                                    noted, the main disadvantage here is that there is generally no
                     Signal Classification Rules at the Encoder                     available look ahead in speech decoders. Also, there is often
                                                                                    a need to keep the decoder complexity limited.
Previous Frame Class          Rule                   Current Frame Class
                                                                               30      A simple classification can be done by estimating the voic-
ONSET                         f 0.66                 VOICED                         ing of the synthesized signal. If we consider the case of a
VOICED                                                                              CELP type encoder, the voicing estimate r, computed as in
VOICED
TRANSITION
                                                                                    Equation (1) can be used. That is:
                              0.66> f 0.49           VOICED
                                                     TRANSITION
                                                                               35
UNVOICED                      f 0.49                 UNVOICED
TRANSITION                    f 0.63                 ONSET                         where E, is the energy of the scaled pitch codevector bv, and
UNVOICED                                                                           E, is the energy of the scaled innovative codevector
                              0.63 = I >0.585        UNVOICED
                                                                                   Theoretically, for a purely voiced signal rv=1 and for a purely
                                                     TRANSITION
                                 = 0.585             UNVOICED                      unvoiced signal r=-1. The actual classification is done by
                                                                               40 averaging r, values every 4 subframes. The resulting factor f„
                                                                                   (average of r, values of every four subframes) is used as
    In case of source-controlled variable bit rate (VBR)                           follows
encoder, a signal classification is inherent to the codec opera-
tion. The codec operates at several bit rates, and a rate selec-                                                 TABLE 4
tion module is used to determine the bit rate used for encoding                45
each speech frame based on the nature of the speech frame                                          Signal Classification Rules at the Decoder
(e.g. voiced, unvoiced, transient, background noise frames
                                                                                    Previous Frame Class Rule                 Current Frame Class
are each encoded with a special encoding algorithm). The
information about the coding mode and thus about the speech                        ONSET                     > —0.1           VOICED
class is already an implicit part of the bitstream and need not                50 VOICED
                                                                                   VOICED
be explicitly transmitted for FER processing. This class infor-
                                                                                   TRANSITION
mation can be then used to overwrite the classification deci-                                             —0.1 =   = —0.5     VOICED TRANSITION
sion described above.                                                              UNVOICED               f„ <-0.5            UNVOICED
    In the example application to the AMR WB codec, the only                       TRANSITION                                 ONSET
                                                                               55 UNVOICED
source-controlled rate selection represents the voice activity                                            —0.1 =   = —0.5     UNVOICED TRANSITION
detection (VAD). This VAD flag equals 1 for active speech, 0                                              f„ <-0.5            UNVOICED
for silence. This parameter is useful for the classification as it
directly indicates that no further classification is needed if its
value is 0 (i.e. the frame is directly classified as UNVOICED).                        Similarly to the classification at the encoder, other param-
This parameter is the output of the voice activity detection                   60   eters can be used at the decoder to help the classification, as
(VAD) module 402. Different VAD algorithms exist in the                             the parameters of the LP filter or the pitch stability.
literature and any algorithm can be used for the purpose of the                        In case of source-controlled variable bit rate coder, the
present invention. For instance the VAD algorithm that is part                      information about the coding mode is already a part of the
of standard G.722.2 can be used [ITU-T Recommendation                               bitstream. Hence, if for example a purely unvoiced coding
G.722.2 "Wideband coding of speech at around 16 kbit/s                         65   mode is used, the frame can be automatically classified as
using Adaptive Multi-Rate Wideband (AMR-WB)", Geneva,                               UNVOICED. Similarly, if a purely voiced coding mode is
2002]. Here, the VAD algorithm is based on the output of the                        used, the frame is classified as VOICED.
Case 1:21-cv-00457-CFC Document 1-1 Filed 03/29/21 Page 21 of 30 PageID #: 72


                                                       US 7,693,710 B2
                              21                                                                     22
Speech Parameters for FER Processing
   There are few critical parameters that must be carefully
                                                                         — 10 logio (E+ 0.001) + 15                   (15)
controlled to avoid annoying artifacts when FERs occur. If
                                                                                      1.58
few extra bits can be transmitted then these parameters can be
                                                               5
estimated at the encoder, quantized, and transmitted. Other-
wise, some of them can be estimated at the decoder. These        where E is the maximum of the signal energy for frames
parameters include signal classification, energy information,    classified as VOICED or ONSET, or the average energy per
phase information, and voicing information. The most impor-      sample for other frames. For VOICED or ONSET frames, the
tant is a precise control of the speech energy. The phase and io maximum of signal energy is computed pitch synchronously
the speech periodicity can be controlled too for further         at the end of the frame as follow:
improving the FER concealment and recovery.
    The importance of the energy control manifests itself                        L-1                                                (16)
                                                                            E= ma x (S 2 (0)
mainly when a normal operation recovers after an erased
                                                                 15
block of frames. As most of speech encoders make use of a
prediction, the right energy cannot be properly estimated at
the decoder. In voiced speech segments, the incorrect energy        where L is the frame length and signal s(i) stands for speech
can persist for several consecutive frames which is very             signal (or the denoised speech signal if a noise suppression is
annoying especially when this incorrect energy increases.        20 used). In this illustrative embodiment s(i) stands for the input
                                                                     signal after downsampling to 12.8 kHz and pre-processing. If
    Even if the energy control is most important for voiced
                                                                    the pitch delay is greater than 63 samples, t E equals the
speech because of the long term prediction (pitch prediction),
                                                                    rounded close-loop pitch lag of the last subframe. If the pitch
it is important also for unvoiced speech. The reason here is the
                                                                    delay is shorter than 64 samples, then t E is set to twice the
prediction of the innovation gain quantizer often used in
                                                                 25 rounded close-loop pitch lag of the last subframe.
CELP type coders. The wrong energy during unvoiced seg-
                                                                        For other classes, E is the average energy per sample of the
ments can cause an annoying high frequency fluctuation.
                                                                     second half of the current frame, i.e. t E is set to L/2 and the E
    The phase control can be done in several ways, mainly           is computed as:
depending on the available bandwidth. In our implementa-
tion, a simple phase control is achieved during lost voiced 30
onsets by searching the approximate information about the                        1 L- s 2 (i)                                       (17)
glottal pulse position.                                                     E=—

   Hence, apart from the signal classification information dis-
cussed in the previous section, the most important informa-
                                                                35
tion to send is the information about the signal energy and the    Phase Control Information
position of the first glottal pulse in a frame (phase informa-        The phase control is particularly important while recover-
tion). If enough bandwidth is available, a voicing information     ing after a lost segment of voiced speech for similar reasons as
can be sent, too.                                                  described in the previous section. After a block of erased
                                                                40 frames, the decoder memories become desynchronized with
Energy Information
                                                                   the encoder memories. To resynchronize the decoder, some
   The energy information can be estimated and sent either in      phase information can be sent depending on the available
the LP residual domain or in the speech signal domain. Send-       bandwidth. In the described illustrative implementation, a
ing the information in the residual domain has the disadvan-       rough position of the first glottal pulse in the frame is sent.
tage of not taking into account the influence of the LP syn- 45 This information is then used for the recovery after lost voiced
thesis filter. This can be particularly tricky in the case of      onsets as will be described later.
voiced recovery after several lost voiced frames (when the            Let T, be the rounded closed-loop pitch lag for the first
FER happens during a voiced speech segment). When a FER            subframe. First glottal pulse search and quantization module
arrives after a voiced frame, the excitation of the last good      507 searches the position of the first glottal pulse T among the
frame is typically used during the concealment with some 50 T, first samples of the frame by looking for the sample with
attenuation strategy. When a new LP synthesis filter arrives       the maximum amplitude. Best results are obtained when the
with the first good frame after the erasure, there can be a        position of the first glottal pulse is measured on the low-pass
mismatch between the excitation energy and the gain of the         filtered residual signal.
LP synthesis filter. The new synthesis filter can produce a           The position of the first glottal pulse is coded using 6 bits in
synthesis signal with an energy highly different from the 55 the following manner. The precision used to encode the posi-
energy of the last synthesized erased frame and also from the      tion of the first glottal pulse depends on the closed-loop pitch
original signal energy. For this reason, the energy is computed    value for the first subframe T 0 . This is possible because this
and quantized in the signal domain.                                value is known both by the encoder and the decoder, and is not
                                                                   subject to error propagation after one or several frame losses.
   The energy E g is computed and quantized in energy esti- 60 When T, is less than 64, the position of the first glottal pulse
mation and quantization module 506. It has been found that 6       relative to the beginning of the frame is encoded directly with
bits are sufficient to transmit the energy. However, the number    a precision of one sample. When 64—T 0<128, the position of
of bits can be reduced without a significant effect if not         the first glottal pulse relative to the beginning of the frame is
enough bits are available. In this preferred embodiment, a 6       encoded with a precision of two samples by using a simple
bit uniform quantizer is used in the range of —15 dB to 83 dB 65 integer division, i.e. T/2. When T 0-128, the position of the
with a step of 1.58 dB. The quantization index is given by the     first glottal pulse relative to the beginning of the frame is
integer part of:                                                   encoded with a precision of four samples by further dividing
Case 1:21-cv-00457-CFC Document 1-1 Filed 03/29/21 Page 22 of 30 PageID #: 73


                                                       US 7,693,710 B2
                                    23                                                                24
T by 2. The inverse procedure is done at the decoder. If T 0<64,  They can be however easily applied to any speech codec
the received quantized position is used as is. If 64-T 0<128,     where the synthesis signal is generated by filtering an excita-
the received quantized position is multiplied by 2 and incre-     tion signal through an LP synthesis filter. The concealment
mented by 1. If T 0-128, the received quantized position is       strategy can be summarized as a convergence of the signal
multiplied by 4 and incremented by 2 (incrementing by 2 5 energy and the spectral envelope to the estimated parameters
results in uniformly distributed quantization error).             of the background noise. The periodicity of the signal is
   According to another embodiment of the invention where         converging to zero. The speed of the convergence is depen-
the shape of the first glottal pulse is encoded, the position of  dent on the parameters of the last good received frame class
the first glottal pulse is determined by a correlation analysis   and the number of consecutive erased frames and is con-
between the residual signal and the possible pulse shapes, ic) trolled by an attenuation factor a. The factor a is further
signs (positive or negative) and positions. The pulse shape can   dependent on the stability of the LP filter for UNVOICED
be taken from a codebook of pulse shapes known at both the        frames. In general, the convergence is slow if the last good
encoder and the decoder, this method being known as vector        received frame is in a stable segment and is rapid if the frame
quantization by those of ordinary skill in the art. The shape,    is in a transition segment. The values of a are summarized in
sign and amplitude of the first glottal pulse are then encoded 15 Table 5.
and transmitted to the decoder.
                                                                                                 TABLE 5
Periodicity Information
   In case there is enough bandwidth, a periodicity informa-                  Values of the FER concealment attenuation factor a
tion, or voicing information, can be computed and transmit- 20
                                                                  Last Good Received                Number of successive
ted, and used at the decoder to improve the frame erasure
                                                                  Frame                                 erased frames
concealment. The voicing information is estimated based on
the normalized correlation. It can be encoded quite precisely     ARTIFICIAL ONSET                                                0.6
with 4 bits, however, 3 or even 2 bits would suffice if neces-    ONSET, VOICED                              =3                    1.0
                                                                                                             >3                   0.4
sary. The voicing information is necessary in general only for 25 VOICED TRANSITION                                               0.4
frames with some periodic components and better voicing           UNVOICED TRANSITION                                             0.8
resolution is needed for highly voiced frames. The normal-        UNVOICED                                   =1                0.60 + 0.4
                                                                                                             >1                   0.4
ized correlation is given in Equation (2) and it is used as an
indicator to the voicing Information. It is quantized in first
glottal pulse search and quantization module 507. In this 30         A stability factor 0 is computed based on a distance mea-
illustrative embodiment, a piece-wise linear quantizer has        sure between the adjacent LP filters. Here, the factor 0 is
been used to encode the voicing information as follows:           related to the ISF (Immittance Spectral Frequencies) distance
                                                                      measure and it is bounded by 0€3 1, with larger values of 0
                                                                      corresponding to more stable signals. This results in decreas-
            r.,(2) - 0.65                                     (18)
       •=                 + 0.5, for rx (2) <0.92                  35 ing energy and spectral envelope fluctuations when an iso-
                 0.03
                                                                      lated frame erasure occurs inside a stable unvoiced segment.
               r.,(2) - 0.92                                  (19)       The signal class remains unchanged during the processing
                             +0.5, for rx (2) 0.92
                    0.01                                              of erased frames, i.e. the class remains the same as in the last
                                                                      good received frame.
                                                                   40
   Again, the integer part of i is encoded and transmitted. The      Construction of the Periodic Part of the Excitation
correlation r,(2) has the same meaning as in Equation (1). In           For a concealment of erased frames following a correctly
Equation (18) the voicing is linearly quantized between 0.65         received UNVOICED frame, no periodic part of the excita-
and 0.89 with the step of 0.03. In Equation (19) the voicing is      tion signal is generated. For a concealment of erased frames
linearly quantized between 0.92 and 0.98 with the step of
                                                                  45 following a correctly received frame other than UNVOICED,
0.01.                                                                the periodic part of the excitation signal is constructed by
   If larger quantization range is needed, the following linear      repeating the last pitch period of the previous frame. If it is the
quantization can be used:                                            case of the 1 st erased frame after a good frame, this pitch
                                                                     pulse is first low-pass filtered. The filter used is a simple 3-tap
                                                                  50 linear phase FIR filter with filter coefficients equal to 0.18,
              - 0.4                                          (20)    0.64 and 0.18. If a voicing information is available, the filter
                    + 0.5
             0.04                                                    can be also selected dynamically with a cut-off frequency
                                                                     dependent on the voicing.
                                                                        The pitch period T, used to select the last pitch pulse and
This equation quantizes the voicing in the range of 0.4 to 1
                                                                  55 hence used during the concealment is defined so that pitch
with the step of 0.04. The correlation i is defined in Equation
                                                                     multiples or submultiples can be avoided, or reduced. The
(2a).
                                                                     following logic is used in determining the pitch period T.
   The equations (18) and (19) or the equation (20) are then
used in the decoder to compute r,(2) or -rx. Let us call this               if ((T,<1.8 Ts) AND (T3>0.6 TX )) OR (T=30), then
                                                                                  T,=T3 , else T,=Ts .
quantized normalized correlation r g . If the voicing cannot be
                                                                  60
transmitted, it can be estimated using the voicing factor from
                                                                     Here, T3 is the rounded pitch period of the 4 th subframe of the
Equation (2a) by mapping it in the range from 0 to 1.
                                                                     last good received frame and T, is the rounded pitch period of
       v0.5. (f+1)                                           (21)    the 4 th subframe of the last good stable voiced frame with
                                                                     coherent pitch estimates. A stable voiced frame is defined
Processing of Erased Frames                                       65 here as a VOICED frame preceded by a frame of voiced type
   The FER concealment techniques in this illustrative               (VOICED TRANSITION, VOICED, ONSET). The coher-
embodiment are demonstrated on ACELP type encoders.                  ence of pitch is verified in this implementation by examining
Case 1:21-cv-00457-CFC Document 1-1 Filed 03/29/21 Page 23 of 30 PageID #: 74


                                                         US 7,693,710 B2
                                  25                                                                       26
whether the closed-loop pitch estimates are reasonably close,            excitation (and thus the excitation periodicity) is converging
i.e. whether the ratios between the last subframe pitch, the             to 0 while the random excitation is converging to the comfort
2nd subframe pitch and the last subframe pitch of the previous           noise generation (CNG) excitation energy. The innovation
frame are within the interval (0.7, 1.4).                                gain attenuation is done as:
   This determination of the pitch period I', means that if the        5       gs i_a.gs0+0 _co . gn
                                                                                                                                     (24)
pitch at the end of the last good frame and the pitch of the last
stable frame are close to each other, the pitch of the last good            where       is the innovation gain at the beginning of the next
frame is used. Otherwise this pitch is considered unreliable                frame,      is the innovative gain at the beginning of the current
and the pitch of the last stable frame is used instead to avoid             frame, g, is the gain of the excitation used during the comfort
the impact of wrong pitch estimates at voiced onsets. This             10
                                                                            noise generation and a is as defined in Table 5. Similarly to the
logic makes however sense only if the last stable segment is                periodic excitation attenuation, the gain is thus attenuated
not too far in the past. Hence a counter T is defined that                  linearly throughout the frame on a sample by sample basis
limits the reach of the influence of the last stable segment. If            starting with and going to the value of that would be
     is greater or equal to 30, i.e. if there are at least 30 frames        achieved at the beginning of the next frame.
since the last T, update, the last good frame pitch is used            15
                                                                               Finally, if the last good (correctly received or non erased)
systematically. T„, is reset to 0 every time a stable segment is            received frame is different from UNVOICED, the innovation
detected and T, is updated. The period I', is then maintained               excitation is filtered through a linear phase FIR high-pass
constant during the concealment for the whole erased block.                 filter with coefficients —0.0125, —0.109, 0.7813, —0.109,
   As the last pulse of the excitation of the previous frame is             —0.0125. To decrease the amount of noisy components during
used for the construction of the periodic part, its gain is            20
                                                                            voiced segments, these filter coefficients are multiplied by an
approximately correct at the beginning of the concealed                     adaptive factor equal to (0.75-0.25 r ‘,), r, being the voicing
frame and can be set to 1. The gain is then attenuated linearly             factor as defined in Equation (1). The random part of the
throughout the frame on a sample by sample basis to achieve                 excitation is then added to the adaptive excitation to form the
the value of a at the end of the frame.                                     total excitation signal.
   The values of a correspond to the Table 5 with the excep-           25
                                                                               If the last good frame is UNVOICED, only the innovation
tion that they are modified for erasures following VOICED                   excitation is used and it is further attenuated by a factor of 0.8.
and ONSET frames to take into consideration the energy                      In this case, the past excitation buffer is updated with the
evolution of voiced segments. This evolution can be extrapo-                innovation excitation as no periodic part of the excitation is
lated to some extend by using the pitch excitation gain values              available.
of each subframe of the last good frame. In general, if these          30

gains are greater than 1, the signal energy is increasing, if they      Spectral Envelope Concealment, Synthesis and Updates
are lower than 1, the energy is decreasing. a is thus multiplied           To synthesize the decoded speech, the LP filter parameters
by a correction factor b computed as follows:                           must be obtained. The spectral envelope is gradually moved
                                                                        to the estimated envelope of the ambient noise. Here the ISF
      fb=1/0.1b(0)+0.2b(1)+0.3b(2)+0.4b(3)                      (23) 35 representation of LP parameters is used:

where b(0), b(1), b(2) and b(3) are the pitch gains of the four              1 1 (j)=ar(j)-F(1—a)1„(j),j=0, , p-1                       (25)
subframes of the last correctly received frame. The value of
is clipped between 0.98 and 0.85 before being used to scale           In equation (25), 1 1 (j) is the value of the j th ISF of the current
the periodic part of the excitation. In this way, strong energy 40 frame, 106) is the value of the j th ISF of the previous frame,
increases and decreases are avoided.                                  1"(j) is the value of the j th ISF of the estimated comfort noise
                                                                      envelope and p is the order of the LP filter.
   For erased frames following a correctly received frame
other than UNVOICED, the excitation buffer is updated with               The synthesized speech is obtained by filtering the excita-
this periodic part of the excitation only. This update will be        tion signal through the LP synthesis filter. The filter coeffi-
used to construct the pitch codebook excitation in the next 45 cients are computed from the ISF representation and are
frame.                                                                interpolated for each subframe (four (4) times per frame) as
                                                                      during normal encoder operation.
Construction of the Random Part of the Excitation                        As innovation gain quantizer and ISF quantizer both use a
   The innovation (non-periodic) part of the excitation signal        prediction, their memory will not be up to date after the
is generated randomly. It can be generated as a random noise          normal operation is resumed. To reduce this effect, the quan-
                                                                  50
or by using the CELP innovation codebook with vector                  tizers' memories are estimated and updated at the end of each
indexes generated randomly. In the present illustrative               erased frame.
embodiment, a simple random generator with approximately
uniform distribution has been used. Before adjusting the              Recovery of the Normal Operation After Erasure
innovation gain, the randomly generated innovation is scaled             The problem of the recovery after an erased block of
to some reference value, fixed here to the unitary energy per 55 frames is basically due to the strong prediction used practi-
sample.                                                               cally in all modern speech encoders. In particular, the CELP
   At the beginning of an erased block, the innovation gain gs        type speech coders achieve their high signal to noise ratio for
is initialized by using the innovation excitation gains of each       voiced speech due to the fact that they are using the past
subframe of the last good frame:                                      excitation signal to encode the present frame excitation (long-
                                                                  60 term or pitch prediction). Also, most of the quantizers (LP
       gs=0.1g(0)+0.2g(1)+0.3g(2)+0.4g(3)                   (23a)     quantizers, gain quantizers) make use of a prediction.

where g(0), g(1), g(2) and g(3) are the fixed codebook, or       Artificial Onset Construction
innovation, gains of the four (4) subframes of the last cor-       The most complicated situation related to the use of the
rectly received frame. The attenuation strategy of the random 65 long-term prediction in CELP encoders is when a voiced
part of the excitation is somewhat different from the attenu-    onset is lost. The lost onset means that the voiced speech onset
ation of the pitch excitation. The reason is that the pitch      happened somewhere during the erased block. In this case,
Case 1:21-cv-00457-CFC Document 1-1 Filed 03/29/21 Page 24 of 30 PageID #: 75


                                                           US 7,693,710 B2
                                 27                                                                             28
the last good received frame was unvoiced and thus no peri-                 part with 0.96. Alternatively, this value could correspond to
odic excitation is found in the excitation buffer. The first good           the voicing if there were a bandwidth available to transmit
frame after the erased block is however voiced, the excitation              also the voicing information. Alternatively without diverting
buffer at the encoder is highly periodic and the adaptive                   from the essence of this invention, the artificial onset can be
excitation has been encoded using this periodic past excita-             5 also constructed in the past excitation buffer before entering
tion. As this periodic part of the excitation is completely                 the decoder subframe loop. This would have the advantage of
missing at the decoder, it can take up to several frames to                 avoiding the special processing to construct the periodic part
recover from this loss.                                                     of the artificial onset and the regular CELP decoding could be
    If an ONSET frame is lost (i.e. a VOICED good frame                     used instead.
arrives after an erasure, but the last good frame before the             10    The LP filter for the output speech synthesis is not inter-
erasure was UNVOICED as shown in FIG. 6), a special                         polated in the case of an artificial onset construction. Instead,
technique is used to artificially reconstruct the lost onset and            the received LP parameters are used for the synthesis of the
to trigger the voiced synthesis. At the beginning of the 1st                whole frame.
good frame after a lost onset, the periodic part of the excita-               Energy Control
tion is constructed artificially as a low-pass filtered periodic         15
                                                                                 The most important task at the recovery after an erased
train of pulses separated by a pitch period. In the present                   block of frames is to properly control the energy of the syn-
illustrative embodiment, the low-pass filter is a simple linear               thesized speech signal. The synthesis energy control is
phase FIR filter with the impulse response h 10 ={-0.0125,                    needed because of the strong prediction usually used in
0.109, 0.7813, 0.109, —0.0125}. However, the filter could be                  modem speech coders. The energy control is most important
also selected dynamically with a cut-off frequency corre-                20
                                                                              when a block of erased frames happens during a voiced seg-
sponding to the voicing information if this information is                    ment. When a frame erasure arrives after a voiced frame, the
available. The innovative part of the excitation is constructed               excitation of the last good frame is typically used during the
using normal CELP decoding. The entries of the innovation                     concealment with some attenuation strategy. When a new LP
codebook could be also chosen randomly (or the innovation                     filter arrives with the first good frame after the erasure, there
itself could be generated randomly), as the synchrony with               25
                                                                              can be a mismatch between the excitation energy and the gain
the original signal has been lost anyway.                                     of the new LP synthesis filter. The new synthesis filter can
    In practice, the length of the artificial onset is limited so that        produce a synthesis signal with an energy highly different
at least one entire pitch period is constructed by this method                from the energy of the last synthesized erased frame and also
and the method is continued to the end of the current sub-                    from the original signal energy.
frame. After that, a regular ACELP processing is resumed.                30
                                                                                 The energy control during the first good frame after an
The pitch period considered is the rounded average of the                     erased frame can be summarized as follows. The synthesized
decoded pitch periods of all subframes where the artificial                   signal is scaled so that its energy is similar to the energy of the
onset reconstruction is used. The low-pass filtered impulse                   synthesized speech signal at the end of the last erased frame at
train is realized by placing the impulse responses of the low-                the beginning of the first good frame and is converging to the
pass filter in the adaptive excitation buffer (previously initial-       35
                                                                              transmitted energy towards the end of the frame with prevent-
ized to zero). The first impulse response will be centered at the             ing a too important energy increase.
quantized position T,2. (transmitted within the bitstream) with                  The energy control is done in the synthesized speech signal
respect to the frame beginning and the remaining impulses                     domain. Even if the energy is controlled in the speech
will be placed with the distance of the averaged pitch up to the              domain, the excitation signal must be scaled as it serves as
end of the last subframe affected by the artificial onset con-           40
                                                                              long term prediction memory for the following frames. The
struction. If the available bandwidth is not sufficient to trans-             synthesis is then redone to smooth the transitions. Let g c,
mit the first glottal pulse position, the first impulse response              denote the gain used to scale the 1st sample in the current
can be placed arbitrarily around the half of the pitch period                 frame and g, the gain used at the end of the frame. The
after the current frame beginning.                                            excitation signal is then scaled as follows:
    As an example, for the subframe length of 64 samples, let            45
                                                                                    tis(i)=gAGc(i) . u(i), i=                                (32)
us consider that the pitch periods in the first and the second
subframe be p(0)=70.75 and p(1)=71. Since this is larger than               where u(i) is the scaled excitation, u(i) is the excitation
the subframe size of 64, then the artificial onset will be con-
                                                                            before the scaling, L is the frame length and g,,,„(i) is the
structed during the first two subframes and the pitch period
will be equal to the pitch average of the two subframes                  50 gain starting from g c, and converging exponentially to g 1 :
rounded to the nearest integer, i.e. 71. The last two subframes                     gAGC(i) fAGCgAGC(i -1 )±(1 4A GC)gl

will be processed by normal CELP decoder.
                                                                            with the initialization of g„ c(-1)=go , where f„ c is the
    The energy of the periodic part of the artificial onset exci-
                                                                            attenuation factor set in this implementation to the value of
tation is then scaled by the gain corresponding to the quan-
                                                                         55 0.98. This value has been found experimentally as a compro-
tized and transmitted energy for FER concealment (As
                                                                            mise of having a smooth transition from the previous (erased)
defined in Equations 16 and 17) and divided by the gain of the
                                                                            frame on one side, and scaling the last pitch period of the
LP synthesis filter. The LP synthesis filter gain is computed
                                                                            current frame as much as possible to the correct (transmitted)
as:
                                                                            value on the other side. This is important because the trans-
                                                                         60 mitted energy value is estimated pitch synchronously at the
                                                                            end of the frame. The gains g0 and gl are defined as:
                63                                                (31)
       gLP =         h2 (i)                                                         g0 ilE_ I/E0                                            (33a)
                =o
                                                                                    g 1 =-VE,/E 1                                           (33b)
                                                                         65
where h(i) is the LP synthesis filter impulse response Finally,               where E_, is the energy computed at the end of the previous
the artificial onset gain is reduced by multiplying the periodic              (erased) frame, E c, is the energy at the beginning of the current
Case 1:21-cv-00457-CFC Document 1-1 Filed 03/29/21 Page 25 of 30 PageID #: 76


                                                        US 7,693,710 B2
                               29                                                                        30
(recovered) frame, E, is the energy at the end of the current             artificial onset is used in the current frame, g, is set to 0.5 g„,
frame and Eg is the quantized transmitted energy information              to make the onset energy increase gradually.
at the end of the current frame, computed at the encoder from                In the case of a first good frame after an erasure classified
Equations (16, 17). E_, and E, are computed similarly with                as ONSET, the gain g, is prevented to be higher that g„. This
the exception that they are computed on the synthesized                5 precaution is taken to prevent a positive gain adjustment at the
speech signal s'. E_, is computed pitch synchronously using               beginning of the frame (which is probably still at least par-
the concealment pitch period T, and E, uses the last subframe             tially unvoiced) from amplifying the voiced onset (at the end
rounded pitch T3 . E, is computed similarly using the rounded             of the frame).
pitch value T, of the first subframe, the equations (16, 17)                 Finally, during a transition from voiced to, unvoiced (i.e.
being modified to:                                                    10 that last good frame being classified as VOICED TRANSI-
                                                                          TION, VOICED or ONSET and the current frame being
                                                                          classified UNVOICED) or during a transition from a non-
       E=         ( s'2 (i))                                              active speech period to active speech period (last good
            i=o                                                           received frame being encoded as comfort noise and current
                                                                      15 frame being encoded as active speech), the g, is set to g„.
                                                                             In case of a voiced segment erasure, the wrong energy
for VOICED and ONSET frames. t E equals to the rounded                    problem can manifest itself also in frames following the first
pitch lag or twice that length if the pitch is shorter than 64            good frame after the erasure. This can happen even if the first
samples. For other frames,                                                good frame's energy has been adjusted as described above. To
                                                                      20 attenuate this problem, the energy control can be continued
                                                                          up to the end of the voiced segment.
          1                                                                  Although the present invention has been described in the
       E= —      s'2 (i)
           o i=0                                                          foregoing description in relation to an illustrative embodi-
                                                                          ment thereof, this illustrative embodiment can be modified as
                                                                      25 will, within the scope of the appended claims without depart-
with t, equal to the half of the frame length. The gains g, and           ing from the scope and spirit of the subject invention.
g, are further limited to a maximum allowed value, to prevent                What is claimed is:
strong energy. This value has been set to 1.2 in the present                 1. A method of concealing frame erasure caused by frames
illustrative implementation.                                              of an encoded sound signal erased during transmission from
   Conducting frame erasure concealment and decoder recov-            30 an encoder to a decoder, comprising:

ery comprises, when a gain of a LP filter of a first non erased              determining, in the encoder, concealment/recovery param-
frame received following frame erasure is higher than a gain                    eters related to the sound signal;
of a LP filter of a last frame erased during said frame erasure,             transmitting to the decoder concealment/recovery param-
adjusting the energy of an LP filter excitation signal produced                 eters determined in the encoder; and
in the decoder during the received first non erased frame to a        35     in the decoder, conducting frame erasure concealment and
gain of the LP filter of said received first non erased frame                   decoder recovery in response to the received conceal-
using the following relation:                                                   ment/recovery parameters;
   If Eg cannot be transmitted, E g is set to E 1 . If however the           wherein:
erasure happens during a voiced speech segment (i.e. the last                conducting frame erasure concealment and decoder recov-
good frame before the erasure and the first good frame after          40        cry comprises, when at least one onset frame is lost,
the erasure are classified as VOICED TRANSITION,                                constructing a periodic excitation part artificially as a
VOICED or ONSET), further precautions must be taken                             low-pass filtered periodic train of pulses separated by a
because of the possible mismatch between the excitation                         pitch period;
signal energy and the LP filter gain, mentioned previously. A                the method comprises quantizing a position of a first glottal
particularly dangerous situation arises when the gain of the          45        pulse with respect to the beginning of the onset frame
LP filter of a first non erased frame received following frame                  prior to transmission of said position of the first glottal
erasure is higher than the gain of the LP filter of a last frame                pulse to the decoder; and
erased during that frame erasure. In that particular case, the               constructing the periodic excitation part comprises realiz-
energy of the LP filter excitation signal produced in the                       ing the low-pass filtered periodic train of pulses by:
decoder during the received first non erased frame is adjusted        so centering a first impulse response of a low-pass filter on the
to a gain of the LP filter of the received first non erased frame               quantized position of the first glottal pulse with respect
using the following relation:                                                   to the beginning of the onset frame; and
                                                                             placing remaining impulse responses of the low-pass filter
                                                                                each with a distance corresponding to an average pitch
                  ELM                                                 55        value from the preceding impulse response up to the end
       Eq = E E,PI                                                              of a last subframe affected by the artificial construction
                                                                                of the periodic part.
                                                                             2. A method of concealing frame erasure caused by frames
where EL„ is the energy of the LP filter impulse response of              of an encoded sound signal erased during transmission from
the last good frame before the erasure and E L,„ is the energy        60 an encoder to a decoder, comprising:
of the LP filter of the first good frame after the erasure. In this          determining, in the encoder, concealment/recovery param-
implementation, the LP filters of the last subframes in a frame                 eters selected from the group consisting of a signal clas-
are used. Finally, the value of E g is limited to the value of E_,              sification parameter, an energy information parameter,
in this case (voiced segment erasure without E g information                    and a phase information parameter related to the sound
being transmitted).                                                   65        signal;
   The following exceptions, all related to transitions in                   transmitting to the decoder concealment/recovery param-
speech signal, further overwrite the computation of g„. If                      eters determined in the encoder; and
Case 1:21-cv-00457-CFC Document 1-1 Filed 03/29/21 Page 26 of 30 PageID #: 77


                                                      US 7,693,710 B2
                              31                                                                    32
   in the decoder, conducting frame erasure concealment and                 sification parameter, an energy information parameter,
      decoder recovery in response to the received conceal-                 and a phase information parameter related to the sound
      ment/recovery parameters;                                             signal;
   wherein the concealment/recovery parameters include the               transmitting to the decoder concealment/recovery param-
      phase information parameter and wherein determination 5               eters determined in the encoder; and
      of the phase information parameter comprises:                      in the decoder, conducting frame erasure concealment and
   determining a position of a first glottal pulse in a frame of            decoder recovery in response to the received conceal-
      the encoded sound signal; and                                         ment/recovery parameters;
   encoding, in the encoder, a shape, sign and amplitude of the          wherein conducting frame erasure concealment and
      first glottal pulse and transmitting the encoded shape, 10            decoder recovery comprises:
      sign and amplitude from the encoder to the decoder.                controlling an energy of a synthesized sound signal pro-
   3. A method of concealing frame erasure caused by frames                 duced by the decoder, controlling energy of the synthe-
of an encoded sound signal erased during transmission from                  sized sound signal comprising scaling the synthesized
an encoder to a decoder, comprising:                                        sound signal to render an energy of said synthesized
   determining, in the encoder, concealment/recovery param- 15              sound signal at the beginning of a first non erased frame
      eters selected from the group consisting of a signal clas-            received following frame erasure similar to an energy of
      sification parameter, an energy information parameter,                said synthesized sound signal at the end of a last frame
      and a phase information parameter related to the sound                erased during said frame erasure; and
      signal;                                                            converging the energy of the synthesized sound signal in
                                                                  20        the received first non erased frame to an energy corre-
   transmitting to the decoder concealment/recovery param-
      eters determined in the encoder; and                                  sponding to the received energy information parameter
   in the decoder, conducting frame erasure concealment and                 toward the end of said received first non erased frame
      decoder recovery in response to the received conceal-                 while limiting an increase in energy.
      ment/recovery parameters;                                          6. A method as claimed in claim 5, wherein:
                                                                  25 the sound signal is a speech signal;
   wherein:
   the concealment/recovery parameters include the phase              determining, in the encoder, concealment/recovery param-
                                                                      eters comprises classifying successive frames of the encoded
      information parameter;
                                                                      sound signal as unvoiced, unvoiced transition, voiced transi-
   determination of the phase information parameter com-
                                                                      tion, voiced, or onset; and
      prises determining a position of a first glottal pulse in a 30
                                                                      when the first non erased frame received after a frame erasure
      frame of the encoded sound signal; and
                                                                      is classified as onset, conducting frame erasure concealment
   determining the position of the first glottal pulse com-
                                                                      and decoder recovery comprises limiting to a given value a
      prises: measuring a sample of maximum amplitude
                                                                      gain used for scaling the synthesized sound signal.
      within a pitch period as the first glottal pulse; and quan-
                                                                         7. A method as claimed in claim 5, wherein:
      tizing a position of the sample of maximum amplitude 3 5
                                                                      the sound signal is a speech signal;
      within the pitch period.
                                                                      determining, in the encoder, concealment/recovery param-
   4. A method of concealing frame erasure caused by frames
                                                                      eters comprises classifying successive frames of the encoded
of an encoded sound signal erased during transmission from
                                                                      sound signal as unvoiced, unvoiced transition, voiced transi-
an encoder to a decoder, comprising:
                                                                  40
                                                                      tion, voiced, or onset; and
   determining, in the encoder, concealment/recovery param-
                                                                      said method comprising making a gain used for scaling the
      eters selected from the group consisting of a signal clas-
                                                                      synthesized sound signal at the beginning of the first non
      sification parameter, an energy information parameter,
                                                                      erased frame received after frame erasure equal to a gain used
      and a phase information parameter related to the sound
                                                                      at an end of said received first non erased frame:
      signal;
                                                                  45     during a transition from a voiced frame to an unvoiced
   transmitting to the decoder concealment/recovery param-                  frame, in the case of a last non erased frame received
      eters determined in the encoder; and
                                                                            before frame erasure classified as voiced transition,
   in the decoder, conducting frame erasure concealment and                 voice or onset and a first non erased frame received after
      decoder recovery in response to the received conceal-                 frame erasure classified as unvoiced; and
      ment/recovery parameters;                                          during a transition from a non-active speech period to an
                                                                  50
   wherein:                                                                 active speech period, when the last non erased frame
   the sound signal is a speech signal;                                     received before frame erasure is encoded as comfort
   determining, in the encoder, concealment/recovery param-                 noise and the first non erased frame received after frame
      eters comprises classifying successive frames of the                  erasure is encoded as active speech.
      encoded sound signal as unvoiced, unvoiced transition, 55          8. A method of concealing frame erasure caused by frames
      voiced transition, voiced, or onset; and                        of an encoded sound signal erased during transmission from
   determining concealment/recovery parameters comprises              an encoder to a decoder, comprising:
      calculating the energy information parameter in relation           determining, in the encoder, concealment/recovery param-
      to a maximum of a signal energy for frames classified as              eters selected from the group consisting of a signal clas-
      voiced or onset, and calculating the energy information 60            sification parameter, an energy information parameter,
      parameter in relation to an average energy per sample for             and a phase information parameter related to the sound
      other frames.                                                         signal;
   5. A method of concealing frame erasure caused by frames              transmitting to the decoder concealment/recovery param-
of an encoded sound signal erased during transmission from                  eters determined in the encoder; and
an encoder to a decoder, comprising:                              65     in the decoder, conducting frame erasure concealment and
   determining, in the encoder, concealment/recovery param-                 decoder recovery in response to the received conceal-
      eters selected from the group consisting of a signal clas-            ment/recovery parameters;
Case 1:21-cv-00457-CFC Document 1-1 Filed 03/29/21 Page 27 of 30 PageID #: 78


                                                         US 7,693,710 B2
                               33                                                                        34
   wherein:                                                                  12. A method for the concealment of frame erasure caused
   the energy information parameter is not transmitted from                by frames erased during transmission of a sound signal
      the encoder to the decoder; and                                      encoded under the form of signal-encoding parameters from
   conducting frame erasure concealment and decoder recov-                 an encoder to a decoder, comprising:
      ery comprises, when a gain of a LP filter of a first non        5
                                                                             determining, in the decoder, concealment/recovery param-
      erased frame received following frame erasure is higher                  eters from the signal-encoding parameters, wherein the
      than a gain of a LP filter of a last frame erased during said
                                                                               concealment/recovery parameters are selected from the
      frame erasure, adjusting an energy of an LP filter exci-
                                                                               group consisting of a signal classification parameter, an
      tation signal produced in the decoder during the received
                                                                               energy information parameter and a phase information
      first non erased frame to the gain of the LP filter of said     10
                                                                               parameter related to the sound signal and are used for
      received first non erased frame.
                                                                               producing, upon occurrence of frame erasure, a replace-
   9. A method as claimed in claim 8 wherein:
                                                                               ment frame selected from the group consisting of a
adjusting the energy of the LP filter excitation signal pro-
                                                                               voiced frame, an unvoiced frame, and a frame defining a
duced in the decoder during the received first non erased
frame to the gain of the LP filter of said received first non         15       transition between voiced and unvoiced frames; and
erased frame comprises using the following relation:                         in the decoder, conducting frame erasure concealment and
                                                                                decoder recovery in response to concealment/recovery
                                                                                parameters determined in the decoder;
              ELPO                                                           wherein:
       Eq = El-
              ELP1                                                    20
                                                                             the concealment/recovery parameters include the energy
                                                                                information parameter;
where E, is an energy at an end of the current frame, E L„ is                the energy information parameter is not transmitted from
an energy of an impulse response of the LP filter of a last non                 the encoder to the decoder; and
erased frame received before the frame erasure, and ELF1 is an        25     conducting frame erasure concealment and decoder recov-
energy of an impulse response of the LP filter of the received
first non erased frame following frame erasure.                                ery comprises, when a gain of a LP filter of a first non
                                                                               erased frame received following frame erasure is higher
   10. A method of concealing frame erasure caused by
frames of an encoded sound signal erased during transmis-                      than a gain of a LP filter of a last frame erased during said
sion from an encoder to a decoder, comprising:                                 frame erasure, adjusting an energy of an LP filter exci-
                                                                      3
   determining, in the encoder, concealment/recovery param-                    tation signal produced in the decoder during the received
      eters selected from the group consisting of a signal clas-               first non erased frame to a gain of the LP filter of said
      sification parameter, an energy information parameter                    received first non erased frame using the following rela-
      and a phase information parameter related to the sound                   tion:
      signal; and                                                     35
   transmitting to the decoder concealment/recovery param-
                                                                                         ELPO
      eters determined in the encoder;
                                                                                  Eq =   ELpI
   wherein the concealment/recovery parameters include the
      phase information parameter and wherein determination
      of the phase information parameter comprises:                   40
                                                                           where E, is an energy at an end of the current frame, E L„ is
   determining a position of a first glottal pulse in a frame of           an energy of an impulse response of the LP filter of a last non
      the encoded sound signal; and                                        erased frame received before the frame erasure, and ELF1 is an
   encoding, in the encoder, a shape, sign and amplitude of the            energy of an impulse response of the LP filter of the received
      first glottal pulse and transmitting the encoded shape,              first non erased frame following frame erasure.
                                                                      45
      sign and amplitude from the encoder to the decoder.
                                                                              13. A device for conducting concealment of frame erasure
   11. A method of concealing frame erasure caused by
                                                                           caused by frames of an encoded sound signal erased during
frames of an encoded sound signal erased during transmis-
                                                                           transmission from an encoder to a decoder, comprising:
sion from an encoder to a decoder, comprising:
                                                                              in the encoder, a determiner of concealment/recovery
   determining, in the encoder, concealment/recovery param-
                                                                      50         parameters related to the sound signal; and
      eters selected from the group consisting of a signal clas-
      sification parameter, an energy information parameter                   a communication link for transmitting to the decoder con-
      and a phase information parameter related to the sound                     cealment/recovery parameters determined in the
      signal; and                                                                encoder:
   transmitting to the decoder concealment/recovery param-                    wherein:
                                                                      55
      eters determined in the encoder;                                        the decoder conducts frame erasure concealment and
   wherein:                                                                      decoder recovery in response to the concealment/recov-
   the concealment/recovery parameters include the phase                         ery parameters received from the encoder;
      information parameter;                                                  for conducting frame erasure concealment and decoder
   determination of the phase information parameter com-              60         recovery, the decoder constructs, when at least one onset
      prises determining a position of a first glottal pulse in a                frame is lost, a periodic excitation part artificially as a
      frame of the encoded sound signal; and                                     low-pass filtered periodic train of pulses separated by a
   determining the position of the first glottal pulse com-                      pitch period;
      prises: measuring a sample of maximum amplitude                         the device comprises a quantizer of a position of a first
      within a pitch period as the first glottal pulse; and quan-     65         glottal pulse with respect to the beginning of the onset
      tizing a position of the sample of maximum amplitude                       frame prior to transmission of said position of the first
      within the pitch period.                                                   glottal pulse to the decoder; and
Case 1:21-cv-00457-CFC Document 1-1 Filed 03/29/21 Page 28 of 30 PageID #: 79


                                                      US 7,693,710 B2
                              35                                                                    36
   the decoder, for constructing the periodic excitation part,         a communication link for transmitting to the decoder con-
      realizes the low-pass filtered periodic train of pulses by:         cealment/recovery parameters determined in the
   centering a first impulse response of a low-pass filter on the         encoder;
      quantized position of the first glottal pulse with respect       wherein:
      to the beginning of the onset frame; and                     5   the decoder conducts frame erasure concealment and
   placing remaining impulse responses of the low-pass filter             decoder recovery in response to the concealment/recov-
      each with a distance corresponding to an average pitch              ery parameters received from the encoder;
      value from the preceding impulse response up to an end           the sound signal is a speech signal;
      of a last subframe affected by the artificial construction       the determiner of concealment/recovery parameters com-
      of the periodic part.                                       10      prises a classifier of successive frames of the encoded
   14. A device for conducting concealment of frame erasure               sound signal as unvoiced, unvoiced transition, voiced
caused by frames of an encoded sound signal erased during                 transition, voiced, or onset; and
transmission from an encoder to a decoder, comprising:                 the determiner of concealment/recovery parameters com-
   in the encoder, a determiner of concealment/recovery                   prises a computer of the energy information parameter
      parameters selected from the group consisting of a sig- 15          in relation to a maximum of a signal energy for frames
      nal classification parameter, an energy information                 classified as voiced or onset, and in relation to an average
      parameter and a phase information parameter related to              energy per sample for other frames.
      the sound signal; and                                            17. A device for conducting concealment of frame erasure
   a communication link for transmitting to the decoder con-         caused by frames of an encoded sound signal erased during
      cealment/recovery parameters determined in the 20 transmission from an encoder to a decoder, comprising:
      encoder;                                                         in the encoder, a determiner of concealment/recovery
   wherein:                                                               parameters selected from the group consisting of a sig-
   the decoder conducts frame erasure concealment and                     nal classification parameter, an energy information
      decoder recovery in response to the concealment/recov-              parameter and a phase information parameter related to
                                                                  25      the sound signal; and
      ery parameters received from the encoder;
   the concealment/recovery parameters include the phase               a communication link for transmitting to the decoder con-
      information parameter;                                              cealment/recovery parameters determined in the
   to determine the phase information parameter, the deter-               encoder;
      miner comprises a searcher of a position of a first glottal      wherein:
                                                                  3
      pulse in a frame of the encoded sound signal;                    the decoder conducts frame erasure concealment and
   the searcher encodes a shape, sign and amplitude of the first          decoder recovery in response to concealment/recovery
      glottal pulse and the communication link transmits the              parameters received from the encoder; and
      encoded shape, sign and amplitude from the encoder to            for conducting frame erasure concealment and decoder
      the decoder.                                                        recovery:
                                                                  35
   15. A device for conducting concealment of frame erasure               the decoder controls an energy of a synthesized sound
caused by frames of an encoded sound signal erased during                    signal produced by the decoder by scaling the synthe-
transmission from an encoder to a decoder, comprising:                       sized sound signal to render an energy of said synthe-
   in the encoder, a determiner of concealment/recovery                      sized sound signal at the beginning of a first non
      parameters selected from the group consisting of a sig- 40             erased frame received following frame erasure similar
      nal classification parameter, an energy information                    to an energy of said synthesized sound signal at the
      parameter and a phase information parameter related to                 end of a last frame erased during said frame erasure;
      the sound signal; and                                                  and
   a communication link for transmitting to the decoder con-              the decoder converges the energy of the synthesized
      cealment/recovery parameters determined in the 45                      sound signal in the received first non erased frame to
      encoder;                                                               an energy corresponding to the received energy infor-
   wherein:                                                                  mation parameter toward the end of said received first
   the decoder conducts frame erasure concealment and                        non erased frame while limiting an increase in energy.
      decoder recovery in response to the concealment/recov-           18. A device as claimed in claim 17, wherein:
      ery parameters received from the encoder;                   so   the sound signal is a speech signal;
   the concealment/recovery parameters include the phase               the determiner of concealment/recovery parameters com-
      information parameter;                                              prises a classifier of successive frames of the encoded
   to determine the phase information parameter, the deter-               sound signal as unvoiced, unvoiced transition, voiced
      miner comprises a searcher of a position of a first glottal         transition, voiced, or onset; and
      pulse in a frame of the encoded sound signal; and           55   when the first non erased frame received following frame
   the searcher measures a sample of maximum amplitude                    erasure is classified as onset, the decoder, for conducting
      within a pitch period as the first glottal pulse, and the           frame erasure concealment and decoder recovery, limits
      determiner comprises a quantizer of the position of the             to a given value a gain used for scaling the synthesized
      sample of maximum amplitude within the pitch period.                sound signal.
   16. A device for conducting concealment of frame erasure 60         19. A device as claimed in claim 17, wherein:
caused by frames of an encoded sound signal erased during              the sound signal is a speech signal;
transmission from an encoder to a decoder, comprising:                 the determiner of concealment/recovery parameters com-
   in the encoder, a determiner of concealment/recovery                   prises a classifier of successive frames of the encoded
      parameters selected from the group consisting of a sig-             sound signal as unvoiced, unvoiced transition, voiced
      nal classification parameter, an energy information 65              transition, voiced, or onset; and
      parameter and a phase information parameter related to           the decoder makes a gain used for scaling the synthesized
      the sound signal; and                                               sound signal at the beginning of the first non erased
Case 1:21-cv-00457-CFC Document 1-1 Filed 03/29/21 Page 29 of 30 PageID #: 80


                                                       US 7,693,710 B2
                              37                                                                       38
      frame received after frame erasure equal to a gain used at           to determine the phase information parameter, the deter-
      an end of said received first non erased frame:                         miner comprises a searcher of a position of a first glottal
      during a transition from a voiced frame to an unvoiced                  pulse in a frame of the encoded sound signal; and
         frame, in the case of a last non erased frame received            the searcher encodes a shape, sign and amplitude of the first
         before frame erasure classified as voiced transition,       5        glottal pulse and the communication link transmits the
         voice or onset and a first non erased frame received                 encoded shape, sign and amplitude from the encoder to
         after frame erasure classified as unvoiced; and                      the decoder.
      during a transition from a non-active speech period to an            23. A device for conducting concealment of frame erasure
         active speech period, when the last non erased frame           caused by frames of an encoded sound signal erased during
         received before frame erasure is encoded as comfort        10 transmission from an encoder to a decoder, comprising:
         noise and the first non erased frame received after               in the encoder, a determiner of concealment/recovery
         frame erasure is encoded as active speech.                           parameters selected from the group consisting of a sig-
   20. A device for conducting concealment of frame erasure                   nal classification parameter, an energy information
caused by frames of an encoded sound signal erased during                     parameter and a phase information parameter related to
transmission from an encoder to a decoder, comprising:              15
                                                                              the sound signal; and
   in the encoder, a determiner of concealment/recovery
                                                                           a communication link for transmitting to the decoder con-
      parameters selected from the group consisting of a sig-
                                                                              cealment/recovery parameters determined in the
      nal classification parameter, an energy information                     encoder;
      parameter and a phase information parameter related to
                                                                           wherein:
      the sound signal; and                                         2
   a communication link for transmitting to the decoder con-               the concealment/recovery parameters include the phase
                                                                              information parameter;
      cealment/recovery parameters determined in the
      encoder;                                                             to determine the phase information parameter, the deter-
   wherein:                                                                   miner comprises a searcher of a position of a first glottal
                                                                              pulse in a frame of the encoded sound signal; and
   the decoder conducts frame erasure concealment and               25
      decoder recovery in response to the concealment/recov-               the searcher measures a sample of maximum amplitude
      ery parameters received from the encoder;                               within a pitch period as the first glottal pulse; and the
   the energy information parameter is not transmitted from                   determiner comprises a quantizer of the position of the
      the encoder to the decoder; and                                         sample of maximum amplitude within the pitch period.
   when a gain of a LP filter of a first non erased frame           30     24. A device for conducting concealment of frame erasure
      received following frame erasure is higher than a gain of         caused by frames of an encoded sound signal erased during
      a LP filter of a last frame erased during said frame              transmission from an encoder to a decoder, comprising:
      erasure, the decoder adjusts an energy of an LP filter               in the encoder, a determiner of concealment/recovery
      excitation signal produced in the decoder during the                    parameters selected from the group consisting of a sig-
      received first non erased frame to a gain of the LP filter    35        nal classification parameter, an energy information
      of said received first non erased frame.                                parameter and a phase information parameter related to
   21. A device as claimed in claim 20, wherein:                              the sound signal; and
   the decoder, for adjusting the energy of the LP filter exci-            a communication link for transmitting to the decoder con-
      tation signal produced in the decoder during the received               cealment/recovery parameters determined in the
      first non erased frame to the gain of the LP filter of said   40        encoder;
      received first non erased frame, uses the following rela-            wherein:
      tion:                                                                the sound signal is a speech signal;
                                                                           the determiner of concealment/recovery parameters com-
                                                                              prises a classifier of successive frames of the encoded
                                                                    45
              ELPO
       Eq = E1-
                                                                              sound signal as unvoiced, unvoiced transition, voiced
              ELPI                                                            transition, voiced, or onset; and
                                                                           the determiner of concealment/recovery parameters com-
where E, is an energy at an end of a current frame, E L„ is an                prises a computer of the energy information parameter
energy of an impulse response of a LP filter of a last non                    in relation to a maximum of a signal energy for frames
                                                                    5
erased frame received before the frame erasure, and ELF1 is an                classified as voiced or onset, and in relation to an average
energy of an impulse response of the LP filter of the received                energy per sample for other frames.
first non erased frame following frame erasure.                            25. A device for the concealment of frame erasure caused
   22. A device for conducting concealment of frame erasure             by frames erased during transmission of a sound signal
caused by frames of an encoded sound signal erased during           55
                                                                        encoded under the form of signal-encoding parameters from
transmission from an encoder to a decoder, comprising:                  an encoder to a decoder, wherein:
   in the encoder, a determiner of concealment/recovery                    the decoder determines concealment/recovery parameters
      parameters selected from the group consisting of a sig-                 selected from the group consisting of a signal classifi-
      nal classification parameter, an energy information                     cation parameter, an energy information parameter and a
      parameter and a phase information parameter related to        60        phase information parameter related to the sound signal,
      the sound signal; and                                                   for producing, upon occurrence of frame erasure, a
   a communication link for transmitting to the decoder con-                  replacement frame selected from the group consisting of
      cealment/recovery parameters determined in the                          a voiced frame, an unvoiced frame, and a frame defining
      encoder;                                                                a transition between voiced and unvoiced frames; and
   wherein:                                                         65     the decoder conducts erased frame concealment and
   the concealment/recovery parameters include the phase                      decoder recovery in response to determined conceal-
      information parameter;                                                  ment/recovery parameters;
Case 1:21-cv-00457-CFC Document 1-1 Filed 03/29/21 Page 30 of 30 PageID #: 81


                                                    US 7,693,710 B2
                             39                                                                  40
  wherein:
  the concealment/recovery parameters include the energy
     information parameter;                                                        ELM
  the energy information parameter is not transmitted from                   Eq =  ELpI
     the encoder to the decoder; and                               5
  the decoder, for conducting frame erasure concealment and
     decoder recovery when a gain of a LP filter of a first non      where E, is an energy at an end of a current frame, E L„ is an
     erased frame received following frame erasure is higher         energy of an impulse response of a LP filter of a last non
     than a gain of a LP filter of a last frame erased during said   erased frame received before the frame erasure, and ELF1 is an
     frame erasure, adjusts an energy of an LP filter excitation 10
                                                                     energy of an impulse response of the LP filter to the received
     signal produced in the decoder during the received first
     non erased frame to a gain of the LP filter of said             first non erased frame following frame erasure.
     received first non erased frame using the following rela-
     tion:
